 172DECISIONSOF NATIONALLABOR RELATIONS BOARDNorthrop Corporation,Ventura DivisionandInterna-tionalUnion,United Automobile,Aerospace andAgricultural Implement Workers of America, UAWand Northrop Ventura Employees Union,Party inInterestandWalter E. KniffenNorthrop Corporation,Ventura DivisionandInterna-tionalUnion,United Automobile,Aerospace andAgriculturalImplementWorkers of America,UAW,Petitioner.Cases31-CA-1289,31-CA-1298, 31-CA-1304, and 31-RC-854December 14, 1970DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBy CHAIRMAN MILLER ANDMEMBERSFANNING AND BROWNOn July 21, 1970, Trial Examiner Maurice M. MillerissuedhisDecision in the above-entitledcases,finding that Respondent had engaged in certainunfair labor practices and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision.He also found that Respondent had notengaged in certain other unfair labor practices andrecommended that the allegations of the complaintpertaining thereto be dismissed. The Trial Examinerfurther recommended that certain objections to theelection conducted in Case 31-RC-854 be sustainedand that the election be set aside and a secondelection conducted. Thereafter,Respondent filedexceptions to the Trial Examiner's Decision withsupportingbrief;theGeneral Counsel filed ananswering brief; and the Charging Party, UAW, filedexceptions with a brief in part supporting its excep-tions and in part supporting the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in these cases,' and hereby adopts2the findings,3 conclusions,4 and recommendations ofthe Trial Examiner.5ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders that187 NLRB No. 26Respondent, Northrop Corporation, Ventura Divi-sion,its officers,agents,successors,and assigns, shalltake the action set forth in the Trial Examiner'sRecommended Order.IT IS FURTHER ORDERED that the election conductedin case 31-RC-854 on December 18, 1968, be, and ithereby is, set aside.[DirectionofSecond Elections omitted frompublication.]iRespondent'smotion for oral argument is denied,as the exceptions,briefs,and the record as a whole adequately present the issues and thepositions of the parties2ChairmanMillerwould not find that Respondent'sDecember 16speech created the impression that supportfor the UAWwas futile In hisview,the rhetorical questioning as to why theCompany should givedifferent bargains to different groups of employees conveyed nothing moreto the work force than the legitimate observation that selection of onebargaining agent rather than another does not automatically guaranteesuperior gains at the bargaining table3These findings and conclusions are based,in part,uponcredibilitydeterminations of the Trial Examiner,to which Respondent has exceptedHaving carefully reviewed the record,we conclude that the TrialExaminer's credibilityfindings are notcontraryto the clear preponderanceof all the relevant evidence.Accordingly,we find no basis for disturbingthose findingsStandard Dry Wall Products,Inc, 91 NLRB544, enfd 188F 2d 362 (C A 2).4 in the absence of exceptions,we adoptpro formathe TrialExaminer'sfindings that Respondent did not violate Sec. 8(aX3) oftheAct bychangingemployee WalterKniffen's working conditionsor by including amaintenance-of-membershipclause in its contractwith NVEU5The Trial Examinerinadvertently omitted,and we add, the followingtoConclusions of Law 4 "by granting wage and fringebenefits totechnical and office workers, while withholding comparable benefits fromproductionand maintenance workers to influence their choice in a Boardelection,"6 In order toassure that all eligible voters may have theopportunity tobe informedof the issues in the exercise of theirstatutoryright to vote, allparties tothe election should have access to a list of voters and theiraddresseswhichmay beused to communicate with themExcelsiorUnderwear Inc,156 NLRB 1236,NL.R.B v Wyman-Gordon Company,394 U S 759 Accordingly,it isherebydirected that an election eligibilitylist,containing the names and addresses of all the eligible voters, must hefiled by the Employerwith the Regional Director for Region31 within 7days afterthe date of issuance of the Notice of SecondElection by theRegionalDirectorTheRegional Director shall make the list available toallparties tothe electionNo extension of time to file this list shall begranted bythe RegionalDirectorexceptin extraordinarycircumstancesFailure to complywith this requirement shall be grounds for setting asidethe electionwheneverproperobjections are filedTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe Representation CaseMAURICE M. MILLER,Trial Examiner:On June 12, 1968,InternationalUnion, United Automobile, Aerospace, andAgricultural ImplementWorkers of America, UAW,(designatedasUAW,Petitioner, or Complainant Unionherein),filedwith the Regional Director for Region 31 oftheNationalLaborRelations Board(designated as theBoard herein),a petition for certification as the representa-tiveof certain production and maintenance workersemployed by Northrop Corporation, Ventura Division(designated as Respondentor Companyherein),within itsNewbury Park, California, facility. Thereafter,following aformal hearing conducted between July 22 and August 9,the Regional Director issued his Decision and Direction ofElectiononNovember 29, 1968. The election was NORTHROP CORPORATIONconducted on December 18; company production andmaintenance workers within the facility designated weregiven a choice between the Petitioner,UAW, the Interve-nor,NorthropVentura EmployeesUnion (designated asNVEU herein),or no union.Because 43 ballots werechallenged,the vote was not determinative.On December24, 1968,PetitionerUAW filed timelyobjections regardingthe election.The Complaint CaseOn December 26, UAW filed unfair labor practicecharges (Case 31-CA-1289) directed against Respondentherein;Respondent was charged with Section 8(a)(1), (2),(3), and (5) violations of the statute. These initial chargeswere subsequently amended on January 14, January 27,March 3, and April 2, 1969, respectively. Thereafter, UAWfiled a second charge (Case 31-CA-1298), dated January 7.On January 13, 1969, Walter E. Kmffen filed a third charge(Case 31-CA-1304), directed against Respondent herein.All charges were duly served.The Consolidated CasesOn April8, the General Counsel of the National LaborRelations Board,through the Regional Director for Region31, caused an Order Consolidating Cases,ConsolidatedComplaint,and Notice of Hearing to be issued and serveduponRespondent herein.Therein,Respondentwascharged with unfair labor practices affecting commerce,within the meaning of Section 8(a)(1), (2), and(3) of theNational Labor Relations Act, as amended.61 Star. 136, 73Star.519.On April18, 1969,theRegionalDirectorpublished a Supplemental Decision,dealing with variousquestions raised in connectionwith UAW's representationproceeding.Challenges filed with respect to certain ballotswere determined.Further hearing' was directed withrespect to four UAW election objections,the remainingobjections having been withdrawn.The Petitioner's repre-sentation case was, thereupon consolidated with thosecomplaint cases which had previously been consolidated,for the purposes of hearing,ruling, and decisionby a TrialExaminer.The Regional Director,further,directed thatCase 31-RC-854 should be transferred to Washington,D.C. forBoard disposition,thereafter.Responses filed onbehalf of Respondent and Northrop Ventura EmployeesUnion were subsequently duly received;therein,certainfactual statements inGeneralCounsel'sconsolidatedcomplaint were conceded;Respondent,however,deniedthe commission of any unfair labor practices.Subsequent ProceedingsPursuant to notice,a hearing with respect to theseconsolidated matters was held both at Thousand Oaks andLos Angeles,California,on various dates between July Iand August 25, 1969,both dates inclusive,before me. TheGeneral Counsel,Respondent,UAW, and NVEU wererepresented by counsel.Walter E.Kniff en representedhimself.Kniffen had, further,requested recognition as therepresentative of the Organization of Northrop Employees,173Ventura Division,Inc., a labor organization designated asONE within this decision.His right to claim recognition assuch a representative was left "open"subject to subsequentdetermination in connection with specific rulings whichmight conceivably be required.No final determination withrespect to his claim has,however,been found necessary.Each party was afforded a full opportunity to be heard, toexamine and cross-examine witnesses,and to introduceevidence pertinent to the issues. Since the hearing's close,briefs have been received from General Counsel's repre-sentative,UAW, NVEU,and Respondent's counsel; thesebriefs have been duly considered.FINDINGS OF FACTUpon the entire testimonial record, documentary eviden-ce received, and my observation of the witnesses, I makethe following findings of fact.1.JURISDICTIONRespondent raises no question,herein,with respect toGeneral Counsel's jurisdictionalclaims.Upon the Consoli-datedComplaint's relevant factual declarations, whichhave not been controverted, I conclude, therefore, thatRespondent was, throughout the period with which thiscase is concerned,an employer within the meaning ofSection 2(2) of the Act,engaged in commerce and businessactivitieswhich affect commerce within the meaning ofSection 2(6) and (7) of the Act, as amended. This basicconclusion rests,further,upon relevant factual determina-tionsdetailedwithin theRegionalDirector'sinitialDecision and Direction of Election in the representationmatter, previously mentioned, with respect to which I havetaken official notice.With due regard for this Board's presently applicablejurisdictional standards,I find its assertion of jurisdiction,with respect to this case,warranted and necessary toeffectuate statutory objectives.It.THE LABOR ORGANIZATIONSINVOLVEDInternationalUnion,United Automobile, Aerospace,and Agricultural Implement Workers of America, UAW,and Northrop Ventura Employees Union, concededlyfunction currently as labor organizations,within themeaning of Section 2(5) of the Act, as amended; they bothadmit certain of Respondent's Newbury Park employees tomembership.Within their respective answers,Respondentand NVEUhave denied General Counsel's contention that ONEherein-likewise-constituted a functioning labor organi-zation, within the statutorysense,throughout the periodwith which this case is concerned; they would have me findthat the organization was, for practical purposes, defunct.The questionposed bytheir suggestion,however,requiresno extensive discussion. The present record, within myview, more than warrants a determination that, throughoutthe period with which this case is concerned, ONE hasremained a viable labor organization, with respect to whichemployees have participated -one which continues to exist1Certain transcript corrections are duly noted 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the purpose, in whole or in part, of dealing withRespondent herein,specifically,concerning grievances,labor disputes,wages, rates of pay, hours of employment, orconditions of work. I so find.Crane and Breed CasketCompany,175NLRB No. 35;Moore Drop ForgingCompany,168NLRB No. 134;News-Press PublishingCompany,145 NLRB 803;DoradoBeachHotel,144 NLRB712, 714;Hershey Chocolate Corporation,121 NLRB 901,911-912. CompareUniversal Tool and Stamping Company,Inc.,182NLRB No. 38. Though, conceivably, thisemployee group mightcurrentlymerit a trier of fact'scharacterization as dormant,otiose,or etiolated, the recorddoes not-within my view-call for a conclusion that itcompletely lacksabilityorwillingnessto represent Respon-dent'semployees,or that it lacked suchabilityorwillingness,previously,at material times.III.THE UNFAIR LABOR PRACTICESFactsA.Background1.The Respondent CompanyRespondent,Northrop Corporation,maintains threemajor Southern California manufacturing divisions, withotherdivisionsand facilities located throughout thecountry. The corporation's Southern California divisionscompass Norair Division, with headquarters in Hawthorne,California;Nortromcs Division, with Palos Verdes, Cali-fornia,headquarters; and Ventura Division, headquarteredinNewbury Park, California. The division last designatedmaintainsthe plant facility with which these cases areconcerned.Respondent's Newbury Park plant complex consists ofthree mainbuildings-devoted to manufacturing,engineer-ing, and administration, respectively-plus a maintenanceand test facility. Therein, Ventura Division produces fourbasicproductlines:radio-controlleddrone aircraft,underwater target activity, subcontracts on Boeing 747s,and astronaut recovery systems.These factual determinations, together with some whichwillbe found set forth below, derive from the ActingRegionalDirector's Decision and Direction of Election inCase 31-RC-854, received for the record herein, withrespect to which I have taken official notice.The division-which had been located in Van Nuys,California, previously-was moved to Newbury Park inJanuary 1963 when it took over the present plant complexwhich anotherfirm,Radioplane Company, had previouslymaintained.When the current representation matter-withwhich thiscase is concerned-was heard, Respondent'sNewbury Park employeecomplementapproximated some1800 workers;about 600 of these were employed within theCompany'sengineeringdepartment, while some 700 heldmanufacturingdepartmentclassifications.2.Collective-bargaining historyBetween April 27, 1943, and August 18, 1968,wages,hours, and working conditions for many Newbury Parkworkers were governed by collective-bargaining contracts.During this period, 13 collective-bargaining agreementshad been negotiated. Eleven of these had been negotiatedbetween Radioplane Company and RPA, Inc., a Californianonprofit corporation functioning as collective-bargainingrepresentative for that firm's workers. The last twocontracts-effective August 10, 1964, and August 22, 1966,for 2 year periods, respectively-were negotiated betweenRespondent and ONE, functioning as RPA's successor.Respondent's counsel has conceded that-when Respon-dent and ONE negotiated their most recent 1966-1968collective-bargaining contract-the latterwas a labororganization within the meaning of the statute. Though noreplacement contract has since been negotiated, ONE hasnot been formally dissolved. Respondent's Newbury Parkworkers are still admitted to membership, and theorganization has continued in existence-so I find-for thepurpose of representing these employees, in dealing withRespondent herein. ONE has filed, with the United StatesLabor Department's appropriate section, those documentswhich labor organizations are routinely required to file.These contracts, between Respondent and ONE specifi-cally,have contained union-security clauses which haverequired ONE membership by represented employees after30 days, together with checkoffclauses.Upon the pre-sent record-which includes a relevant stipulation-determinationwould seem warranted that all Re-spondent'sworkers, covered by ONE's most recentcontract, had customarily signed voluntary dues-deductionauthorizations consistent with their representative's con-tractual checkoff provision;these wereroutinely deliveredto Respondent, and were "customarily" honored.The historical bargaining unit defined within ONE's twosuccessive contracts compassed all of Respondent's hourlyemployees,with certain specified exclusions.When therepresentation matter with which we are concerned herein,was heard, some 790 of Respondent's 1800 divisionalemployees held job classifications within the historicalbargainingunit.Approximately 470 employees-so Ifind-held classifications listed on Respondent's hourlyproduction and maintenance roster, while some 320 werelistedon the division's technical and office roster. ThedesignatedcontractualunitcompassedRespondent'sproduction,maintenance, technical, and clerical workerswithin a single bargaining group.B.General Chronology1.UAW's organizational campaignDuring January or February 1968, ONE representativesinitiated a series of so-called "pre-negotiation" meetingswith Respondent's designated spokesman. These prepara-tory meetings were, primarily, conducted to determine anddefine the matters with which their future contractualbargainingsessionswould be concerned, when ONE's then-current contract was formally opened for renegotiation.Between February and May, some eight such prenegotia-tion meetings were held.Both Respondent's director of industrial relations, RexFairless,and Bernard Swift, Respondent's chief ofemployee relations and compensation, suggested-whilewitnesses-that these consultations did not constitute NORTHROP CORPORATION175"bargaining" within the statutory sense, because they werenot conducted formally, like previous negotiations whichhad directly preceded Respondent's execution of collective-bargaining contracts.General Counsel, however, wouldhave me find that-since wage rates were a subject ofsubstantive discussion during the last "pre-negotiation"session-the suggested distinction should be consideredmore apparent than real. There can be no doubt, however,that-throughout the period in question-ONE was acontractually recognized bargaining representative; I findno necessity, therefore, to resolve these divergent views.Meanwhile, during March 1968, UAW commenced anorganization campaign at Respondent's Newbury Parkfacility. So far as the record shows, this campaign beganwith a union newspaper distribution-conducted on orabout March 15 specifically-with UAW designation cardsattached. Thereafter, on March 26, Respondent's supervi-sorsreceivedasmallcard-whichSwifthadprepared-purporting to provide "Employee RelationsGuidelines For Supervision (in The Event Of OutsideUnion Activity)." And the following day, leaflets weredistributed to Respondent's hourly-rated personnel regard-ing the UAW distribution. Respondent's production andmaintenance("P & M") workers, together with technicaland office ("T & 0") workers covered by ONE's contract,were advised regarding their right to sign UAW designa-tions; they were cautioned, however, to consider carefullywhat they signed. Both groups of workers were told,interaha,that, should UAW obtain authorization cards frommore than 50 percent of Respondent's personnel within"the"bargainingunit,thatlabororganizationcould--under current Board decisional doctrine-becometheir representative without a secret ballot election. Theirright to freedom of choice with respect to representationwas reaffirmed; Director of Industrial Relations Fairless,however, suggested that they sign UAW's cards only if theyhonestly wanted that organization to represent them.Subsequently, on April 9 or 10, Respondent distributed adetailed "Employee Relations Fact Sheet" containing alengthy list of "Do's" and "Don't's" for supervisors. Thelatterwere advised, among other things, that they might,.with immunity from being charged" with an unfair laborpractice:Advise employees of your feeling, and that of theDivision, thatwe would rather deal with them through ourestablished union organizationthan an outside organiza-tion [Emphasis supplied].Respondent's supervisors were further told that they couldinformworkers regarding the division's "strong non-solicitationrule"which proscribed the distribution ofunauthorized printedmaterial in work areas or verbalsolicitation in work areas during working time. They wereinformed that-should they encounter violations of thisrule-- theywere to pick up written material beingdistributedand bring the distributor to Respondent'semployee relations office; should verbal solicitation duringworking hours be discovered, supervisors were requested tofind witnesses,and call Respondent's employee relationsoffice.Thereafter-throughoutApril particularly-the cam-paign continued. UAW letters were dispatched to someworkers; small utility gifts,bearing Union emblems, wereprovided for workers to use or wear;various notices weredistributed.One campaign meeting was scheduled.Late in May,Respondent retained a law firm to conductseveral so-called"instructional"sessions for supervisors.These sessions-forwhich all divisional supervisorsconcerned with hourly rated personnel were scheduled ingroups-compassed lectures regarding employee relations,coupled with directives concerned with proper conduct bysupervisors during election campaign.Respondent's list of supervisors present during thesevarious sessions,proffered for the record,included thenames of General Foreman Glen Estes,W. Lange, JohnGreen,L. J. Sessions,S.Wrubel,R. Burdette,R. F. Byram,R.K. Snohr,and J.F. Pulver.The significance of theirpresence will be noted hereinafter.Respondent's supervisors were directed to be"absolutelyimpartial"regarding their treatment of workers subject totheir supervision.Further,they were advised to be "verycareful"regarding any conversation with such workers,regarding any matter which might be considered related tohis interest in unionization, or his lack of interest withrespect thereto.On June 12, 1968,UAW filed apetition with the Board'sRegional Office, seeking certification as representative ofRespondent'sNewburyPark production and maintenanceworkers,but excluding Respondent's hourly-rated techni-cal and office personnel.Notice regarding the filing ofUAW'spetition was received by Respondent the followingday.2.ONE'sreactionThroughout the period with which we are now concerned,Walt Kniffen, Complainant herein, was ONE's president.In that capacity-so his testimony shows-he was responsi-ble for conducting grievance proceedings,negotiatingcontracts, and representing Respondent's contractually-coveredworkers generally, in dealing with VenturaDivision's management and supervisors.Kniffen's work history with Respondent dates back to hisJanuary 1960 hire date. Between 1960 and 1965, he hadbeen a full-time milling machine machinist.When firstdesignatedONE'spresident,for a term which compassedcalendar years1965-66,Kniffen had been notified that hewould be permitted to spend full time servicing his unionpost, while retaining his position in Respondent's hire; therecord will warrant a determination that this arrangementwas consistentwithRespondent'spreviouspractice.Thereafter, Kniffen was reelected as ONE's president for asuccessive term;during the calendar year period with whichwe are now concerned,he was serving a term with ascheduled December31 termination date.While a witness,Kniffen testifiedthat UAW's organiza-tional campaign came to his notice sometimeduring themiddle of April; he then believed-so he testified-thatUAW was seekingrepresentation rights for Respondent'scomplete plant.The present record, dispassionately considered, providessome ground for doubt with regard to Kniffen's necessarilyimplied disclaimer that he'really became aware of UAW'scampaign directly following its March commencement;ONE'sMarch membership meeting minutes reflect a 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresidential reference to some "present" threat. For presentpurposes, however, questions regarding the date whenKniffen became awareofUAW'scampaign need not,within my view, be resolved.Late in April, Kniffen, together with ONE Vice PresidentSklar, met with Swift; they discussed the UAW campaign.When Swift requested Kniffen to state ONE's position, thelatter disclaimed any position "at this time" because ONEhad no knowledge regardingUAW'sstrength.By early June, however, ONE's leadership seems to havebecome cognizant of the likelihood that UAW's campaignwould be confined to production and maintenance workersand would successfully raise a question concerningrepresentation.With the concurrence of ONE's board ofdirectors,Kniffen retained the law firmof Loeb & Loeb;Mr.AlanFriedman,with that firm, was consultedregarding possible courses which ONE might pursue. OnJune 11-so I find-Freedman, together with ONErepresentatives, met with UAW spokesmen. The followingevening-during ONE's scheduled June 12 membershipmeeting specifically-Kniffen introduced Friedman todiscuss ONE's situation.The recital which follows, summarizing some relevantand material developments during the June 12 meeting,derives primarily from minutes contemporaneously takenand subsequently transcribed in typewritten form by JeanThompson, ONE's secretary. The present record doescontain considerable verbal testimony calculated to conveya somewhat different picture regarding the meeting'scourse;much of it, however, comes from witnessesconcededly given a chance to read and review Thompson'sminute records before being required to take the stand.Such testimony-though supposedly based upon refreshedrecollection-fails to persuade. To the extent that witnessesmay have proffered purported recollections differing fromThompson's record, their testimony seemed either tailoredbypostfactorationalizationor colored by partisanconsiderations. Thompson, however-while a witness-impressedme as dedicated,competent,dispassionate,and free of guile; ONE's Vice President Sklar, sum-moned as Respondent'switness,conceded that hermembershipmeetingminutes had been reliable, fairrepresentationsofwhatever had taken place at priormeetingsduring which he had been present. Despite this,Respondent's counsel,with whom NVEU's counsel joins,would have me find her minutes generally deficient, withrespect to both verisimilitude and completeness. Suchcontentions are rejected.Friedman, substantially, reported that UAW seemed"strong" within the Newbury Park facility's so-called "P &M" group;he recommended,for various reasons which hedetailed, that ONE's best interest would be served should itdecide "not to take on a battle" which the organizationwould have little hope of winning.Inter alra,ONE'smembership was told that UAW's petition for certification,limited toRespondent's production and maintenanceworkers, had been filed earlier that day. During the floordiscussion which followed,questions were raised regardingthe prospect for Respondent's so-called "T & 0" workers,with respectto whom UAWwas making no representationclaim. Friedman declared, so the minutes show, that most"T & 0" workers "will not have any union" should theUAW win representative status for the bargaining unitdefined within its petition, but that "if and when the "T &0" people show an interest in representation" UAW wouldbe happy to organize them. When challenged with amember's comment that Respondent's technical and officeworkers would merely be ignored, Friedman declared hisview that there did not seem to be much support forunionization, generally, within the "T & 0" group, but that,if this were not so, such workers could join "this [UAW]local" later. He noted the possibility that, should such adevelopment take place, the represented "T & 0" groupwould have a separate contract, but declared that bothcontracts could be negotiated simultaneously. The discus-sion continued,with several membership viewpoints, proand con, noted, regarding Friedman's suggestion that ONEwould be well-advised to refrain from "fighting" bothRespondent'smanagementand UAW,concerning thelatterorganization's representation claim. One membernoted his "feeling" that ONE's decision "to go on or stayoff the ballot" should be made by a majority of themembers.Thompson'sminutes,however,warrant adetermination that no firm decision regarding this sugges-tion, nor with regard to what further steps ONE might take,was reached during the meeting in question.Early the following morning, Don Eldridge, then a ONEdirector,sought Fairless;he declared his concern regardingthesedevelopments.Interalia,Eldridge reported hisdetermination to contest Freedman's suggestion,saying, "IthinkONE should stay in existence,and remain thecollective-bargaining representative out here,and I amgoing to do everything I can to make sure that takes place."Fairless commented,so his testimony,which I credit in thisconnection,shows,that Eldridge's problem concerned a so-called"internal union"matter,and that he (Eldridge)would probably find it very difficult to counter what ONE'scurrent leadership seemingly desired.Almost simultaneously,so I find,during the morning ofJune 13, Kniffen and Sklar sought a conference with WelkoGasich,Respondent'sgeneralmanager,purportedly todefine what General Counsel has herein characterized astheir organization's "watch and wait" position.Kniffen toldGasich that, during their previous night's meeting, ONE'smembers had been advised it would be better if they did nottry to challenge UAW's representationclaims;Gasich wastold, therefore, that ONE would take no position regardingUAW's campaign.The present record provides no reliable basis for adetermination regarding the date when this Kniffen-Sklar-Gasich conference took place.Kniffen,while a witness,firstplaced it on June 18; Sklar had no recollection;Gasich,while a witness, was not questioned regarding thisconference.Fairless,though he recalled receiving atelephone call from Gasich following the conference'sconclusion,could not recall the date;he declared his"belief" that Kniffen and Sklar had conferred with Gasichon June 13, basing that "belief" upon hearsay reportsreceived from Gasich's secretary. Kniffen, during hispenultimate witness chair appearance, concurred with asuggestion that June 13 was the correct date. This question,within my view, really requires no present resolution. Sincenarrative presentations,however, must necessarily"march" NORTHROP CORPORATION177pursuant to some consistent chronology, I have designatedJune lath the relevant date; the logic of probabilitysuggests that Kniffen and Sklar would have been mostlikely to seek a conference with Gasich directly followingONE's regular June membership meeting, rather than sixdays later.The record contains some variant testimony regardingGasich's rejoinder. According to Kniffen, Respondent'sgeneralmanager replied, "If you are not going to fightthem, get the hell out of the way, because we don't want ourplant run from Detroit." However, Sklar's compositetestimony, during direct and cross-examination, wouldwarrant a determination, rather, that Gasich said, "Well, ifyou are not going to fight them, step back out of the way,because I'm not going to take any orders from Detroit"Respondent'sgeneral manager,as previously noted, wasnever questioned regarding this matter. He may havedeclared his position forcefully. Nevertheless, this trier offact finds no present necessity to conclude that Respon-dent'sgeneralmanager reached for profanity; Sklar'stestimonialrecollection,regarding his remark,meritscredence.When Kniffen and Sklar were leaving, Gasichwas asked, by the latter whether Respondent wouldconsider the situation "advantageous" should there be nounionwithin the division's Newbury Park facility. Gasichreplied affirmatively; Kniffen and Sklar then departed.The following Monday, June 17, KmffensentRespon-dent a written notice regarding ONE's "intent" to"terminate and modify" their current contract. Respon-dent's management was, additionally, notified that:We further intend to sign the resulting modifiedcontract after the matter presently before the NationalLabor Relations Board has been settled.The commencement of negotiations was suggested. OnJune 18, Fairless replied.He declared Respondent'sreadiness to begin negotiations covering wages, hours, andworking conditions for employees whom ONE represented;noted Respondent's hope to have a signed contract beforetheir current agreement's terminal date; but further notedRespondent's recognition that the pendency of UAW'srepresentation petition might preclude the "timely" negoti-ation of such a contract.Within a few days following his receipt of Fairless' June18th letter,Kniffen communicated with Swift, requestingthat arrangements be made for the commencement ofcontract negotiating sessions. Swift declared, so I find, thathe would try to schedule such sessions; none, however,have been held.Sometime during this period, under circumstances neverclarified for the present record, certain of Respondent'sworkers began to circulate petition cards to recall ONE'sofficers. On the afternoon of June 25, during a meeting ofONE's board of directors, Kniffen displayed a copy of thepetition card, reported that he had witnessed certain peoplefrom Respondent's engineering and administration build-ings circulating it within the division'smanufacturingbuilding during working hours, and complained thatRespondent could properly be charged with statutorily-proscribed discrimination, because of its seeming permis-siveness in this respect, since both UAW and ONEspokesmen had previously been warned not to conductsuch business during normal working hours.One directorpresent,reported a previously-held private conference ofdirectors; the minutes,which have not been challenged inthis connection,reflect his declarationthat ONE's directorshad reached a unanimous decision"to keep ONE off theballot"should a representation election for "P & M"workers be directed.Later that evening, dunng a special membership meetingwhich some 150-200 Newbury Park workers attended,Kniffen read a statement"giving [ONE's]position"regarding their so-called"current" problem; the presentrecordwarrants a determination that he reported thedirector'spurported decision"at this time"thatONEwould not participate,should some"P & M" representationelection be subsequently scheduled.During a spirited floordiscussionwhich followed,conflicting points of viewregarding the wisdom of that decision were presented.Those opposed criticized ONE's leadership,inter alra,forpresuming to reach such a decision without a membershipvote;Kmffen defended the propriety of the leadership'sprocedure.ONE's membership was further advised thattheir directors'decision "at this time"not to seek a place ontheBoard'sprospective representation ballot had been"based on" legal counsel.Attorney Friedman was, oncemore,permitted to address the membership.Substantially,he recapitulated the considerations which had previouslypersuaded him to recommend that ONE refrain fromcontestingUAW's representationclaims.SecretaryThompson'sminute record regarding thisportion of ONE'smeeting, which I consider worthy of credit,reveals a furthercomment by ONE's counsel, substantially as follows:The T & 0 peopledo not support unionism.An internalsplit now only benefits the Company. If you petition theBoard to represent the T & 0 unit on this election andlose,you can'treorganize for a year.When unionbacking is apparent in the T & 0 you or the UAW cango in then and organize.During the discussion which followed,severalmembersvoiced their dissatisfaction when told that a Board-directedvote, premised upon UAW's petition, would necessarily belimited to"P & M" workers,plus related plant clericals;Friedman was questioned regarding some possible proce-dure which might permit "T & 0" workers, likewise, toregister their choice.He suggested,so the minutes show,that,should such workers desire union representation, theyshould"sign cards"calling for a separate election.Whenthemeeting adjourned,however,no clear-cut consensushad been reached;the minutes merely reflect a Kmffendeclaration that "all the people" would be informed later,regardingONE'sfinal decision.Earlythe next morning,June 26,Fairless received anumber of reports,both from subordinates and concernedworkers, regarding the decision announced the previousnight thatONE would notseek a ballot place should asecretvote for"P & M" workers subsequently beconducted. Two particular workers who conferred withRespondent'sdirectorof industrial relations,FrancesMartinez and Dale Roepke,declared their purpose topursue a course reasonably calculated to protect thepresumed interest of Respondent's technical and officeworkers, who, so they understood,would no longer have 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion representation should ONE refrain from seeking aplace on whatever "ballot" might be forthcoming.While a witness, Fairless declared that when thesedevelopments were brought to his notice heknewthatUAW's representation petition sought a vote within abargaininggroup limitedmerely to production andmaintenanceworkers,plus certain "clerical support"classifications inRespondent'smanufacturing,qualitycontrol,warehousing, and storage facilities. Thus, whenMartinezand Roepke conferred with him, he knew, so hetestified,thatUAW's petition would leave, unaffected,some currently represented worker group within Respon-dent'stotal employee complement, which had not yet,however, been clearly defined. Fairless' testimony, withrespect to this matter, merits credence.Respondent'sdirector of industrial relations, however,toldMartinez and Roepke that since they were concernedwith ONE matters solely they would not be permitted topost notices with respect thereto on company bulletinboards. Fairless recommended that they consult, rather,with ONE's president. He may have suggested further thatthey might visit the Board's Regional Office for consulta-tions regardingtheir rights.3.NVEU's formationIn point of fact, so the record shows, Martinez hadcommunicated with Kniffen; the previous night, followingthe meeting's conclusion, she had queried ONE's president,so I find, regarding his willingness to take steps calculatedto protect those technical and office workers who mightwish to retain collective bargaining representation. Kniffenhad suggestedthat Martinez, together with other concernedworkers, might circulate designation cards within Respon-dent's Newbury Park facility. Martinez had protested thatshe would need help, Kniffen had offered to provide herwith a book for guidance.The following day, so I find, Kniffen did provideMartinez with "Organizing and the Law," by SamuelSchlossberg,UAW's general counsel. Her testimonyregardingKniffen's book loan stands without contradic-tion; while a witness, ONE Vice President Sklar reported acomment by Kniffen, shortly following their June 25membershipmeeting, that he had loaned Martinez a unionbook dealing with organizing techniques.On June 26, ONE's president suggested that Martinezcirculate a prepared "ONE" designation card; whether thissuggestionwas made before or following her conferencewith Fairless the record does not show. Producing a blankUAW card, Kniffen helped Martinez mask that organiza-tion's letter initials and seal; the letters "ONE" plus thatdesignatedorganization's insigniawere substituted. Knif-fenandMartinez then carried the revised card toRespondent's reproduction section; there, ONE's presidentpersonally requested a member of Respondent's reproduc-tion crew to duplicate a small supply of these "ONE"designation cards, for which Martinez would subsequentlycall. This was done.The following morning, June 27, Kniffen, together withfive fellow ONE spokesmen, directors, officers and chiefsteward, met with Fairless and Swift, pursuant to ONE'srequest.The union president, so I find, raised two principalquestions.First:ONE's currentstatusas collective-bargain-ing representative for Respondent's technical and officeworkers was discussed.Second:Protests were lodged thatRespondent'smanagementwas failing to restrain or forbidthe circulation of so-called "impeachment" petition cards,directed against Kniffen and three other ONE officers,during working hours. Respondent's spokesmen, testifyingherein, recalled Kniffen as most perturbed over what heconsidered "violations" with respect to Northrop Ventura'sno-solicitationrule;with due regard for the recordconsidered in totality, however, I am satisfied thatRespondent's policy with regard to recognizing and dealingwith ONE was first discussed.My factual determinations, regarding this conference,primarily derive, once more, from Thompson's secretarialnotes, substantially corroborated by Kniffen's testimony.When queried regarding the conference's course, neitherFairless nor Swift could recall a discussion, couched interms comparable with those set forth in Thompson'srecord, regarding ONE's representative status vis-a-visRespondent's technical and office workers. Former ONEVice President Sklar, summoned as Respondent's witness,firstdenied hearing Kniffen's purported comments withregard to this subject;later,however, he conceded that aconversational exchange dealing with "T & 0" representa-tion might have taken place, but testified that he possessedno witnesschair recollection, despite his prior review ofThompson's transcribed notes,with respect thereto.Former ONE Chief Shop Steward Mertus, proffered asNVEU's witness, conceded a failure of recollectionregarding this particular conference; when queried further,however, he recalled, vaguely, that during some Junemeeting withmanagementrepresentativesKniffen had"asked ... to represent" technical and office workers.With matters in this posture, I am satisfied that Fairless,Swift, and Sklar could not recall the conference discussionregarding "T & 0" representation, which I find took place,presumably because their principal focus of concern may,then, have been centered upon Kniffen's strong representa-tionsregarding the so-called "impeachment" petition'scirculation.Fairless,while a witness, conceded that hecould not proffer a positive denial, with regard to Kniffen'stestimony on this point, because he had not been "primarilyconcerned" with that question at the time. Further, I notethat Thompson's notes do not really reflect any positivestand taken by ONE's presidentduring this June 27conferenceregarding ONE's representative status, so far astechnical and office workers were concerned; neither doher notes, reasonably construed, reflect any forthrightdemand for "immediate" negotiations. The testimonialdenials proffered by Fairless, Swift, and Sklar, therefore,since they were clearly presented to negate purportedrepresentations and demands which Kniffen did not reallymake,must be considered wide of the mark, and,consequently, lacking in relevance.Fairless, so I find, first noted that Respondent would"continue to administer" ONE's contract, for the balanceof its term. ONE's representatives were told, however, thatsince they had decided "to keep ONE off the ballot" withrespect to UAW's representation petition management sawno further need to negotiate a replacement contract. With NORTHROP CORPORATIONrespect to Kniffen's reply, Thompson's contemporaneousnotes,which I find completely reliable,read as follows:P & M unit has been petitioned.We are trying to petitionEng [sneering] - T & 0 - to be rep [resented] by ONE.[Emphasis supplied.]ONE'spresident then registered his complaint regardingRespondent'sseeming policy of permissiveness, withrespecttothepurportedcirculationofso-called"impeachment"petitions during working hours.WhenFairless, thereupon,suggested that they discuss "one item"at a time,Kniffen first declared ONE's desire to beginnegotiations.Thompson's notes show Fairless replying,"OK - rep [resenting] T & 0 people." Despite Fairless'testimonial failure of recollection,with respect thereto,determination is found warranted that he proffered theresponse noted.The significance of this conversation exchange will bediscussed,further,in this decision.For the present,however,we need note,merely, that Thompson's notes willnot really support a conclusion that ONE's president was,during this conference,presenting any clear-cut recognitiondemand;sincehisconference remarks, considered intotality,clearly reflect references to a card solicitationcampaign currently in progress,within the so-called "T &0" group with respect to which UAW was making norepresentation claim,his comment that ONE"wanted" tobegin negotiations could reasonably be considered bothprecatory and conditional. And Fairless' reply, therefore -within my view - may properly be construed as reflective ofnothingmore than Respondent'sreadiness to begincontractual negotiations, covering Newbury Park's techni-cal and office workers, whenever ONE might, thereafter,present a definite,properly grounded,recognition demand.I so find.Thompson's notes reveal a further comment by ONE'spresident regarding "authorization cards" from technicaland office workers. These people were "upset" Kniffendeclared; he remarked that they "should" sign ONE cards.Regarding these comments,Thompson's notes, once more,reflectFairless'mere acquiesence;withinmy view,Respondent's director of industrial relations was signifyingthereby nothing more than his willingness to abide theresult of Kniffen's presumptive procedure.The discussion then turned to Kniffen's complaintregarding the impeachment petition card circulators.Substantially,ONE's president contended that they werebeing permitted to conduct "union"business on companytime, without hindrance, though three-rank-and-file work-ers within Respondent'splastics departmenthad recentlybeen given formal written warning notices ("boom sheets")because of their suspected participation in conversations,during working hours, related to UAW's campaign. FairlessinvitedKniffen to file formal complaints regarding theconduct which ONE considered violative of company rules.This, ONE's president promised to do.Such a complaint letter was, subsequently prepared laterduring the day and submitted. The record shows thatRespondent's industrial relations department, throughSwift particularly, notified the workers charged regardingKniffen's complaint, by letters bearing July 1st dates, and179suggested a conference of those concerned,to resolve thematter.No such conference,however,was ever held.Responding to Kniffen'sconcern,with regard to theformal disciplinarynotices given three plastics departmentworkers, Fairless suggested that Respondent'sgrievanceprocedure should be used to handle the matter.The conference closed,so Thompson's notes show, withFairless' comment that he would re-evaluate Kniffen's so-called "request"from a legal standpoint only. With dueregard for the record,considered in totality, I am satisfiedthat this remark,since its relevance in connection withKniffen's complaint about"petition"circulators can hardlybe considered clear,represented a restatement of Respon-dent'spositionwith regard to ONE's possible "T & 0"representation claims.Within the week which followed,some of Respondent'sworkers, their number never specified for the presentrecord,did sign ONE designation cards.These cards,presumably the cards produced for Martinez at Kniffen'srequest,had been distributed to "all members of the ONEincluding office and technical personnel"pursuant toposted declarations that they would be used "to maintainONE as a recognized union" by this Board.The cardsigners seem to have been scattered throughout thecorporation'sNewburyPark facility; the record providesno basis for a conclusion,however,that they were limited topresumptive technical and office worker classifications.Early in July,Martinez, together with several otherworkers, visited this Board's Regional Office; the testimoni-al record,though not detailed with regard to this visit, willsupport adetermination that some Regional Officerepresentative was asked whether ONE could be designateda ballot choice, based upon signed designation cards.So far as the record shows,those workers who visited theRegional Office were not,specifically,seeking a separaterepresentation election for Respondent's technical andoffice personnel not compassedwithin UAW's current "P& M" representation claims; theywere,rather,seeking todetermine whether this Board would consider their cardshowing sufficient to warrant a ballot designationfor ONE,in connection with any vote which might thereafter bedirected for Respondent'sproduction and maintenanceworkers.The workers were told, substantially, that since ONE'sduly-constituted leadership had not,formally, made theirorganization's position known designation cards solicitedwithout official sanction could not be relied upon topromote a ballot designation.This news,so I find,produced a consensus, within the disaffected ONE group,that legal counsel should be sought with regard to possiblealternative courses which they might pursue.On July8,Respondent sent a four-page letter to eachhourly-rated worker, declaring the corporation's positionregardingUAW'srepresentation petition.(The letter'sprimary recipients were Newbury Park production andmaintenance employees, together with most technical andofficeworkers.)Therein, the workers' need for "giantinternational union"representationwas decried; certainresultswhich might flow from UAW's selection as theirbargaining representative were detailed. Most significantly,however,Respondent'sgeneralmanager described the 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDworkers' possible choice,merely, as a choice betweenrepresentationor nonrepresentation.ONE was nevermentioned;nor was any reference,whatever,made toRespondent'scollective-bargaining relationship with thatorganization since itsNewburyPark move.The following day, during their lunch hour,several ofRespondent'stechnicaland office workers, FrancesMartinez,GradyMeans, and Dale Roepke,met nearRespondent's plant cafeteria.Theydecided to form a newunion.Later that day, having sought and procured legalcounsel,they determined to designate their new organiza-tionNorthropVenturaEmployeesUnion, (NVEU),drafted and signed three designation cards, and authorizedtheircounsel to notify the Board'sRegionalOfficeregardingNVEU'swish"to intervene for all purposes" inUAW'srepresentation proceeding.The letterin questionwas, so I find,drafted by CharlesH. Goldstein,NVEU'scounsel,on July 9; the record,however,reveals that theBoard's Regional Office received it 2 days later.Martinez was presumably delegated to complete arrange-ments whereby further authorization cards would beprinted,for distribution to Respondent'sNewbury Parkworkers. This was done.The recordreveals a substantialtestimonial conflict as to whether Martinez, following theconference with Attorney Goldstein noted,arranged tohave NVEU'sentiredesignation cardsupplyprepared by asmall job-shop printer within her home community, orwhethersomedesignation cards were subsequently printed,pursuant to her request,within Respondent's reproductionsection,during working hours. The testimonial conflict inthis connection will be discussed,further,within thisdecision.During the next 2 days,NVEU's organizing committeedesignated their"acting"leadership for the fledglingorganization.Those designated were:President,GradyMeans; Vice Presidents, Don Eldridge and Joe Millner;Secretary, Frances Martinez;Treasurer,Dale Roepke. Sofar as the record shows.these officers-save for Martinez,who later becameNVEU's business representative-havecontinued to serve,pursuant to their designations, through-out the period with which this case is concerned.Meanwhile, on July9, Fairless and Swift had scheduled afurther conference with Kniffen;variousONE directorsand officers were likewise present.Respondent's director ofindustrial relationstold ONE's president that he would,thereafter,be required to perform his regular millingmachine machinist'swork in Respondent'smachine shop,and that he would no longer be allowed to circulate freelythroughout Respondent'sNewbury Parkfacility.Kniffenwas told further,however,that he would be given whatever"time off"he might require to police ONE's contract,process contractual grievance matters, and transact othercompany-union business.Fairless declared, so testimony,which I credit,shows,that Kniffen's previously-recognizedprivilege,whereby he was permitted to spend"full-time"during working hours performing duties connected with hisunion position,was being rescinded because Respondentdid not wish to be considered in violation of the Landrum-Griffin Act through paying Kniffen's full-time salary forsuch union connected services. Previously,during a 2-month period within calendaryear 1967,Kniffen hadlikewise been required to perform shop work. Followingthis 2-month stint, however, Respondent's requirement hadbeen relaxed, and ONE's president had been permitted toresume full-time service, in connection with his union-related responsibilities.The following day, ONE Vice President Sklar andThompson sought a further conference with Fairless. Sklarrequested thatKniffen be permitted to work in someclassification other than milling machine machinist, doingdesk-type work, so that he could wear a business suit duringworking hours. Respondent's director of industrial relationsconceded that this might be possible.On July 11, Kniffen did resume work with a manufactur-ing control coordinator classification. In a letter which hereceived that day, ONE's president was told, once more,that his work assignment was not intended to restrict him inconducting "Company/Union" business in his presidentialcapacity.He was told, further, that while functioning asONE's president he would be given any necessary paidtimeoff to conduct company-union business as it pertainedtoONE's current contract. Kniffen was advised, likewise,that should he experience any timeoff difficulty in fulfillinghis presidential duties he could communicate with Respon-dent's director of industrial relations.Meanwhile, before work began that day, letters preparedby NVEU's organizing committee, with blank authoriza-tion cards attached, had been distributed at various plantgates, to Respondent's arriving day shift workers. Respon-dent's so-called "hourly-paid" workers were told aboutNVEU's formation, its plan to provide Respondent'semployees with a ballot choice "other than UAW" duringthe forthcoming representation election, and its campaignfor worker support. Interested employees were invited tosubmit their authorization cards, signed, between Monday,July 15, and Friday, July 19; they were told that a tablewould be set up in Respondent's cafeteria during lunchperiods,where "signature" cards, whether signed orunsigned, might be returned.4.The representation case hearingOn July 22, the Regional Office's hearing on UAW'srepresentation petition was convened. NVEU, representedby Charles H. Goldstein, presented a formal "intervention"motion, supported by some 500 signed designation cards.When presenting these cards, off the record, Goldsteindeclared with dramatic vigor that NVEU's card supporterswould constitute a majority of Respondent's workers,within "any unit" which might be found appropriate forcollective-bargaining purposes; he "defied" the partiespresent, before the Regional Office's Hearing Officer, tocheck the cards and question this claim.ONE's comparable motion to intervene was vigorouslycontested; counsel for Respondent and NVEU contendedthat the organization's decision not to seek ballotdesignation had previously been publicized, and thatONE's leadership had proclaimed their purpose to go out ofbusiness.ONE's president denied, categorically, that theorganization was contemplating or moving toward dissolu-tion.PresidentKniffenwas in attendance throughout theRegional Office hearing, between July 22 and August 9, NORTHROP CORPORATION181having been granted "leave without pay"status for thispurpose.ONE was,likewise,representedby counsel.When questioned,regarding his prior comments in thisconnectionpurportedlymade duringONE's June 25meeting,Kniffen first testified that ONE's membership hadthen been told that their directors had made a decision "atthis time"that they were"considering withdrawing" theirorganization's name from any possible forthcoming ballot.The president was then asked whether ONE's membershiphad been told, merely, that their board of directors was"considering"such a decision,or whether they had beentold that such a decision had really been made; ONE'spresident conceded that he could not recall his phraseologyprecisely, and that the membership "could have" been tolda decision had been reached.With matters in this posture, ONE was, so the recordshows,permitted to intervene.However,no formalstatement regarding the organization'sdesire or lack ofdesire for ballot designation was proffered, thereafter, whilethe hearing was in progress.For the most part, the representation case hearing seemsto have been devoted to resolving unit placement questions.With respect thereto, the Acting Regional Director's finalDecision and Direction of Election,which I have officiallynoted, contains certain factual determinations relevantherein:The historical bargaining unit. . .included clerical,professional,and production and maintenance employ-ees in the same unit.However,none of the parties contendthat the historical bargaining unit is an appropriate unit atthis time,and the parties are in disagreement both as tothe scope and the composition of the appropriatebargaining unit.O.N.E. takes no position with respect tounit placement of any employees.The other parties agreethat the appropriate unit should be comprised of allproduction and maintenance employees.The partieshave stipulated that certain employees should be excludedby virtue of the fact that theyare executive,administrative,or professional employees, and that certain other employ-ees should be excluded by virtue of the fact that they areeither office clerical employees or guardswithin themeaning of the Act. . .Similarly, the parties stipulatedto the inclusion of employees in classifications listed onthe hourly production and maintenance roster of theEmployer. [Emphasis supplied.]With thesemattersresolvedbystipulation,thereremained some 30 job classifications with respect to whichunitplacement was disputed.Considerable testimonyregarding these classifications was taken;ONE PresidentKniffen, so the record shows, testified at length.While awitnessherein,Kniffen declaredthatONE'spositionthroughout the representation case hearing reflected itspurpose"to keep as many of the classifications in thetechnical and office category" as could possibly be done.Reliable,probative,and substantial evidence sufficient towarrant a conclusion that this. was ONE's purpose has not,however,been proffered;I find no factual determinationnecessary in this regard.On July 26, while the representation case hearing was inprogress,ONE's regular July membership meeting washeld.The present record with respect thereto meritscharacterization as limited.Fairless had been invited to address the meeting, alongwith a UAW.representative.Respondent'sdirectorofindustrial relations had declined the invitation.Thompson's notes reveal, however, that Kniffen prof-fered a statement calculated to clarify what he had saidduring ONE's June membershipmeeting;that he reportedbrieflyregarding the Regional Office's representation caseproceeding, and that he read an open letter to ONE'smembers. Treasurer Leonard Estes then gave his report.Among other things, so the record shows, he declared that acourt would decide the disposition of money left in ONE'streasury after"the" election;presumably,his reference wasto the forthcoming "P & M" bargaining unit vote, premisedupon UAW's representation petition. I so find.The representation case hearing was concluded onAugust 9. On August 14, 5 days thereafter, ONE's counseladvised the Board's Regional Office by letter that theorganizationdidnotdesirea ballot designation inconnection with the forthcoming "P & M" representationvote.Thisletter,so the record shows,was sent at Kniffen'sdirection;ONE's official position was stated.5.ONE'scontract terminationOn Thursday, August 15, President Kniffen, on behalf ofONE, sent Fairless another letter.Therein,Respondent'sdirector of industrial relations was advised that ONE wouldcontinue to representallof its members,not only until itscurrent agreement terminated,but thereafter"as permittedby law"until such time as the Board might certify thatanother Union had become their appropriate representa-tive. The letter continued as follows:Should the NLRBdirectan election in a unitcomprising less than all of our members,and shouldanother Union be certified to represent employees insuch a unit,it is furtherour present intention to continue torepresent those of our members who are not in that unit.Asyou know, there is a strong possibility that the lattergroupwillbe comprised of Office and Technicalemployees. [Emphasis supplied.]Fairless, though declaring in his prior affidavit that he hadreceived this letter on August 15, probably received it, so Ifind,some time on Friday,August 16.ONE's president wasnot, however,vouchsafed any direct,personal reply. So faras the record shows, Respondent's director of industrialrelationsmerely communicated, promptly, with LymanPowell, Respondent's labor relations counsel.Fairless wasadvised that, since NVEU had demonstrated "apparentmajority" status during the Regional Office'srecentlyconcluded representation case hearing,and since ONE'sdeclarationof representational interest had not beensubstantiated, the division'smanagement was free toconsider that declaration nothing more than a mere "nakedclaim" which should be disregarded. With such counsel,Fairless forwarded Kniffen's letter to Powell for response.On Fridayevening,August 16, 2 days before ONE'scontractwithRespondent was due to terminate, theorganization held a special membership meeting.Thomp-son's notes with respect thereto, which I credit,reflect areport byPresident Kniffen regarding the general course of 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheRegional Office's representation case hearing. Thosepresent were told,inter aka,that, historically, so-called "T& 0" workers were not properly considered within defined"P & M" bargaining units; that, so far as Newbury Parkwas concerned, the facility's conceded "T & 0" workershad been stipulated out, while Respondent's conceded "P &M" workers had been recognized as compassed within theprojectedbargainingunit for representation electionpurposes, both by UAW's petition and by stipulation.ONE's members were further advised that the Board wouldfinally decide the bargaining unit placement of workers incertain "grey area" classifications.With respect to Knif-fen'sfurther remarks, Thompson's minute record reads asfollows:Since NVEU is in competition with UAW and thosepeople not in one union will not be in the other unioneither. [sic]We decided on a course of action that maybe discussed for years to come by labor attorneys. (Pres.read letter to Fairless.) We will rep[resent] people at NVuntilour term of office runs out. We will beginnegotiations for these T & 0 people as soon as possible.A question was then raised regarding dues-deductionprocedure:ONE'smembers were advised that duesdeductions,pursuant to their checkoff authorizationspreviously filed, would cease with their contract's termina-tion.Those wishing to maintain dues payment currentlywere advised to proffer dues directly to ONE's officers.These factual determinations rest upon Thompson'sminute record, supplemented by Kniffen's testimony,which I have credited wherever I have found consistencywithThompson'snotes.ONE's president did testify,further, that he told the members present that no one wouldbe formally deprived of his or her ONE membership forfailure to pay dues. Since Thompson's minute record,however, reflects no such significant pronouncement,Kniffen's testimony with respect thereto has not beencredited. Several persons concededly present during thismeeting did proffer testimony which substantially variedfrom Thompson's minute record. They described themeetingas brief, with but a small number of personspresent, and characterized the discussion as subdued. Andtheir composite testimony, should I consider it worthy ofcredence, would warrant a determination that PresidentKniffen, following his brief description of the RegionalOffice's representation case hearing, stated that "this wouldbe the last ONE meeting" which would be held; further,their testimony would warrant a determination that nothingwhatever was said regarding ONE's plan to continuerepresentingRespondent's technical and office workers.With due regard for the record, considered in totality, I amsatisfiedthat the membership meeting now in question wascomparatively brief; that it was attended by comparativelyfew ONE members; and that the meeting's general tenorwas, indeed, subdued. Further, I have noted, previously, myconclusion that Kniffen made no comment that workersfailing topay dues currently would, nevertheless, not bedeprived of their membership. Within my view, however,no credence can be given testimony that he characterizedthe meeting as ONE's last. I am satisfied that Kniffen maywell have described the session as ONE's last meetingbefore their contract's termination date. The record,however, will, within my view, support a determination thatthemeetinghad been scheduled,interalia,to tellRespondent's workers excluded from the prospective "P &M" unit what this would mean to them; further, it willsupport a determination that reference was made to ONE'scontinuing representation claims compassing the division's"T & 0" workers, for whom negotiations would beundertaken shortly. Under such circumstances, commentscalculated to suggest that no further membership meetingwould be held could hardly have been proffered responsi-bly. No such representation was, so I find, made.Of those present, some eight members proffered theirdues for September, prospectively. The meeting concludedwith several presidential references to working conditionswhich would presumably prevail at Newbury Park pendingthe forthcoming "P & M" representation vote.Meanwhile, earlier that same day, H. E. Riggins, Jr.,Respondent's vice president and assistant general manager,dispatched a letter bearing a prospective August 18 date,directed to ONE, but marked for President Kniffen'sperusal, had-wherein reference was made to ONE's priorJune 17 notice regarding its desire "to terminate andmodify" their current contract. Following a furtherreference to that contract's "duration" clause, Rigginsdeclared that:In compliance with your letter and in accordance withthe provisions of the aforementioned Agreement, thismemorandum will serve as a Notice honoring yourrequest for termination of the Agreement between theparties effective midnight, 18 August 1968.This letter, sent by special delivery, was received by Kniffenthe following day, Saturday, August 17. It contained noreference to Kniffen's August 15 letter, previously noted,purportedly because Riggins had neither seen nor been toldaboutKniffen'smost recent communication before his"termination" letter was dispatched.6.NVEU's recognition demandOn August 17, NVEU dispatched a letter to Respondent'sdirector of industrial relations, which had been draftedand dated the previous day. Therein, NVEU claimedrepresentative status for amajority of Respondent'sworkers in both production and maintenance ("P & M")classificationsand technical and office ("T & 0")classifications.With particular reference to Respondent'stechnical and office workers,PresidentGrady Meansclaimed majority designations within each of two separategroups.First:he claimed designation by a majority ofRespondent'sworkers employed in various so-called"Group A" job classifications; these compassed some 78workers within classifications which had been specifically"excluded" from UAW's proposed production and mainte-nance bargaining unit, during the Regional Office'srepresentationcasehearing,pursuant to stipulation.Second:he claimed representative status within a so-called"overwhelming majority of clerical and technical employ-ees"whose disputed unit placement had been litigatedduring the representation case hearing, then recentlyconcluded. NVEU's president declared his belief that theseworkers, designated "Group B" workers for referencepurposes, would finally be excluded from whatever defined NORTHROP CORPORATIONproduction and maintenance unit might subsequently befound appropriate for collective bargaining purposes.With regard to various classifications of so-called "GroupA" workers, NVEU demanded immediate recognition asbargaining representative;Respondent was told thatNVEU was prepared to demonstrate its majority statuswithin this defined group of workers through a card-check,conducted by a responsible, disinterested person.Withregard to so-called "Group B" workers, Respondent wasput on notice that NVEU was demanding recognition astheir bargaining representative, currently, while concedingthatRespondent could not grant such recognition untilsuch time as the Board s Regional Director mightdetermine the propriety of their exclusion from whateverproduction and maintenance unit he might thereafter findproper for collective bargaining purposes. Respondent wastold, therefore, that "when the scope of Group B is definedby the NLRB by its ruling" with respect to UAW'srepresentationpetition,NVEU would demonstrate itsmajority status through a card check of those "Group B"workers who had "as of the date of this letter" signeddesignation cards. The letter continued as follows:Please treat each request for recognition as the majorityrepresentative of the employees in Group A and Brespectively, as continuing requests;and if you are notprepared to allow us to prove our majority to you at thistimein some feasiblemanner-but wish to do so in thefuture-please contact me at once by phone or letter atthe above city address and phone number.Since your contract with the Organization of NorthropEmployees expires August 18, 1968,from our authoriza-tioncard count and other information, no other person ororganizationpresently represents a majority of Group A orGroup B employees described above.Therefore,wecaution you against entering into any contract orcollectivebargainingnegotiationswith any otherorganization presuming to act for or behalf of any suchemployees. [Emphasis supplied. IRespondent's management, should it decide to recognizeNVEU as bargaining representative for the Newbury Parkfacility'sGroup A workers, was requested to bargaincollectively and negotiate a contract to completion. The listof so-called "Group A" classifications with respect to whichNVEU had requested recognition accompanied PresidentMeans'letter.That list compassed some 49 job classifica-tions;these represented approximately 24 percent of those207 classifications with respect to which the representationcase parties had stipulated "exclusion" from UAW'sproposed bargaining unit of production and maintenanceworkers.This letter was, so credible testimony shows, received byDirector of Industrial Relations Fairless through Respon-dent's normal mail distribution, sometime after 10 o'clockduring the morning of Monday, August 19. It had beendrafted, primarily by NVEU's counsel, sometime duringthe daytime hours of Friday, August 16; the letter's finaldraft, however, had not been signed and committed to themailsuntil Saturday afternoon, August 17, as previouslynoted.Whether Respondent's director of industrial relationshad, nevertheless, received some notice regarding the183letter's content, before he received President Means'signedoriginal copy through the Newbury Park plant's regularmorning mail distribution, was a subject of testimonialcontroversy herein. I note,inter alia,that Fairless' pretrialaffidavit, dated February 11, 1969, reports his receipt of thelatteron August 16th. My factual conclusions in thatconnection, however, will be noted, subsequently, withinthis decision.Following theletter'sSaturday dispatch, various NVEUofficers, so I find, had taken a duplicate, separately signed,copy to a print shop; there they had had letter copiestogether with a handbill directed to their fellow workersprepared for distribution the following Monday morning.7.ONE's renewed representation claimEarly that morning, August 19, shortly after Respon-dent's day shift started, Kniffen telephoned Riggins; herequested a conference to discuss the latter's August 16/18letter.The requested conference convened at 9 o'clock inRiggins' office. Kniffen, Sklar, and Thompson, plus one ortwo ONE directors, represented that organization;Riggins,Fairless and Swift were present for Respondent'smanage-ment.President Kniffen told Respondent's vice president thathis construction of ONE's June 17 letter had not beencorrect; he declared that ONE's letter had been drafted,with conventional verbiage,merely toinitiatecontractnegotiations.Riggins was further told that, if Respondentwished the contract terminated, they should have said so,without trying to imply that ONE had been responsible.Riggins, however, characterized the situation as one whichhad become a very involvedlegalmatter;further,hedeclared that Respondentwas seekingthe advice of counselbefore taking any action,and suggestedthat "this matter"should be handled through counsel representing the parties.Regarding the conversation which followed, the presentrecord once more presentsserious testimonialconflict.With respect thereto,my factual determinations againderive from Thompson's summary notes; Fairless, Respon-dent's principalwitness inthis connection, conceded, bothwithin his prior pretrial affidavit and during his witnesschair testimony, that he was not "certain" regarding thesubstance of Kniffen's statements.Thompson's notes w1threspect thereto show a conversational exchange whichfollows:Walt-We intend to continue to represent all the hourlypeople at NV until the NLRBtells usotherwise.We alsointend to continue to represent those people who are notincluded in the bargaining unit decided upon by theNLRB.We have had nothing to say about the fact thata part of our unit has been split off and will berepresented by some other union.We will serve as therepresentatives of those remaining people.Rex - You say you wish to represent these people.Wehave received a letter from NVEU saying they also wish torepresent these same people and that theyhave a majorityof the people signed up indicating their preference forNVEU.I am not sure how the law readsin a situationlike this and feel thisisa matterfor the attorney tosettle. [Emphasis supplied]Kniffen then asked Fairless whether,sinceRespondent had 184DECISIONSOF NATIONALLABOR RELATIONS BOARDmade clear its intention to have no further dealings withONE as a union, that organization's plant office wouldhave to be vacated and its files and equipment removed.Respondent's director of industrial relations characterizedthat as a fair assumption; he requested a schedule statinghow much time ONE would require to accomplish such aremoval.Kniffen was told that any time he spent awayfrom his job, for which Respondent might pay, would havetobe spent on "company-union" business. When hereminded Fairless that he would need time to check andprocess currently outstanding grievances, plus time off tomeet with ONE's counsel, Riggins declared Respondent'swillingness to "work out" such matters. ONE's presidentwas told, however, that while Respondent wished to allowhim "ample" time his supervisors would be notified that hewas not to be permitted leave from his work station withouttheir specific permission, and that any time spent awayfrom his station would have to be cleared through adesignated industrial relations department representative.Later the same day, Lyman Powell, Respondent's laborrelations counsel, dispatched a letter to Kniffen regardingthe latter'sAugust 15 letter, previously noted. ONE'spresident was reminded that Respondent could no longerrecognize or bargain with his organization on behalf ofproduction and maintenance workers, legally, while thecurrentBoard proceeding remained pending, since aquestion concerning their representation existed:As to technical and office employees, my client hasreliable information indicating that the vast majority ofsuch employees no longer desire representation by yourO.N.E., and that they have transferred their allegianceto and sought representation by, the Northrop-VenturaEmployees Union (NVEU). Accordingly, since you nolonger represent a majority of such employees, wecannot recognize the O.N.E. as their bargainingrepresentative.Powell conceded that while Respondent would have todecline ONE's request for recognition and bargaining, withregard to both groups mentioned in Kniffen's letter hisorganizationmight, nevertheless, have certain residualvested rights to process, through arbitration if necessary,grievances previously filed, before the termination date ofONE's collective-bargaining contract. Kniffen was advised,however, that, save for his privilege to conclude grievancematters previously initiated, neither he personally nor hisfellow ONE officers or stewards would, thereafter, enjoyany representative status within Respondent's plant, andthat they would not be considered authorized to conductfurther union business or process new grievances.8.NVEU'srecognitionSometime during theday nowin question,August 19,Fairless drafted and dispatched another letter, directed toNVEU PresidentMeans,which thelatter received "on orabout"that date.Means was advisedthatRespondentcould not recognize and bargainwith NVEU,unless itcould demonstrate representative status for a clear majorityof workers holding positions in listed"Group A"classifica-tions.Fairless declared,however,thatRespondent wasprepared to participate in a cardcheck, conducted by someimpartial third party, for the purpose of determiningwhether NVEU did or did not enjoy such majority status:If the card check of Group A reveals that a clearmajorityof such employees have designated yourUnion as their bargaining agent, we will honor our legalobligation and bargain in good faith with your Unionon their behalf.RegardingNVEU's representation claim for so-called"Group B" workers, Fairless declared that Respondentcould not recognize such claims "at this time" since theproper unit placement of workers holding the classifica-tions in question was currently being litigated. PresidentMeans was told, however, that, when the RegionalDirector's decision was handed down, NVEU might "feelfree" to renew its recognition request.Likewise, sometime during the day in question, Respon-dent'smanagement distributed a formal announcementdesignated "Collective-Bargaining Agreement Termina-tion" which General Manager Gasich had signed. Respon-dent's workers were notified that ONE's contract togetherwith all contractual provisions, including the provision forunion dues checkoff authorizations had terminated. Theywere,however, reassured that Respondent's personnelpoliciesand procedures,which had governed theiremployment relationship,would continue "until thequestion of employee representation has been resolved"through Board procedures. New grievance procedures,patterned upon those maintained for Northrop's two otherSouthern California divisions, were instituted, with provi-sions for terminal arbitration.Thereafter, during a 2-day period, August 20/21, BernardSwift of Respondent's industrial relations department andNVEU President Means completed their preparations for acardcheck of NVEU designation cards, submitted byworkers with so-called "Group A" job classification. Alocalminister, who had signified his willingness to serve,was supplied with a payroll roster, prepared at Swift'srequest,which listed the workers currently holdingpositions in those "Group A" classifications NVEUclaimed to represent;Means supplied him with NVEU'spurportedlymatched authorization cards. The recordcontains testimony and documentation that Respondent'sprepared payroll roster contained 78 names. A count of theactual roster reveals 96 names, with 17 stricken, for a nettotal of 79 names. NVEU's president supplied 48 signeddesignation cards. The record will warrant a determination,however, that Reverend Rehnberg, the minister conductingthe cardcheck, was never furnished with sample signaturesfor workers listed on Respondent's prepared payroll roster,nor was he given any directions regarding the necessity ofcheckingNVEU's card signatures. He merely checkedworkers' names on proffered NVEU cards against Respon-dent's payroll roster; no attempt whatever was made tocompare those job classifications which were shown onNVEU's cards with those which Respondent's rosterrevealed for listed workers. On August 21, ReverendRehnberg reported, personally and by letter, that thoseworkerswhose names had been found on NVEUdesignation cards, (48), were likewise listed on Respon-dent's payroll roster. Further, Dr. Rehnberg reported that61.5 percent of those workers, (78), who had been listed on NORTHROP CORPORATION185Respondent's presumptively relevant roster had beenmatched by NVEU cards.Later that day, August 21, Respondent and variousNVEU representativessigned a recognition agreement;Respondent, thereby, conceded that NVEU had estab-lished its right to function as exclusive bargainingrepresentative for workers holding positions in variousdesignated"GroupA" job classifications, based onReverendRehnberg's cardcheck.Respondent furtheragreed to meet NVEU representatives for the purpose ofcommencing contract negotiations.9.Subsequent developmentsWithin I day following NVEU's August 21 recognition ascollective-bargaining representative for this limited groupof technical and office workers, so I find, the organization'sleadership requestedRespondent to provide it withenclosed bulletin board space, within all buildings through-out the Newbury Park facility. By August 23, this requestwas granted. Glass enclosed bulletin boards; fitted withlocks, were provided.Previously, during ONE's lengthy tenure as the contrac-tually recognized representative of Respondent's hourly-ratedworkers, that organization had similarly beenprovided with glass-enclosed, lock-fitted, bulletin boards.Three of these had been located in Respondent's manufac-turing building. On Monday, August 19, Respondent's firstworking day which followed ONE's contract terminationdate, these bulletin boards had been physically removed.Within Respondent's manufacturing building, particular-ly,NVEU's new bulletin boards substantially comparablein size, shape, and construction with ONE's boards whichRespondent had recently removed - were placed at fiveseparate, well-distributed, locations.When this was done,so the record shows, no more than three workers, withmanufacturing building work stations, held job classifica-tions within the so-called "T & 0" employee group, withrespect to which NVEU had just been recognized.10.NVEU'scontract negotiationsOn September 13, President Means provided Respon-dent's director of industrial relations with the names of tenNewbury Park workers who would serve on NVEU'sbargaining committee. Shortly thereafter, contract negotia-tionsstarted;Respondent's representativesmet withNVEU's negotiators on September 23, for the purpose ofnegotiating a collective-bargaining contract which wouldcover currently represented "Group A" technical and officeworkers.The negotiators convened in rented quarters within amotor hotel,located severalmiles from Respondent'sNewbury Park facility. Most of their subsequent bargainingsessions, so I find, were conducted, completely or partially,during Respondent's regular day shift working hours.During their first session,Attorney Goldstein,speakinginNVEU's behalf, specifically requested Respondent'sconcurrence with a suggestionthat the NVEUnegotiatorsshould receive their regular pay for time spent duringnormal working hours while participating in bargainingsessions.Respondent's director of industrial relations, so Ifind,conceded the point. Though the record will notsupport a determination that those present during the firstbargaining session were so compensated,determination isfound warrantedthat NVEU's representatives who attend-ed subsequent sessions were paid consistently withGoldstein's suggestion.On October16, Riggins,Respondent's assistant generalmanager,notified Respondent's full employee complementthat a work schedule had been established which wouldpermit all employees(save for a few scheduled to workbecause of critical production requirements) 4 consecutivedays off in conjunction with the forthcoming ThanksgivingDay holiday. Describing this so-called "nonstandardholiday schedule" for Respondent's full employee comple-ment,Riggins declared that it had been negotiated withNVEU for employees whom thatorganization represented.On October29, Respondent's labor relations departmentdistributed a bulletin "announcement"that six bulletinboards were being installed,throughout the facility, forpostingsby partiesor persons interested in the forthcomingrepresentation election.These boards were divided intofour sections, for postings by Respondent, NVEU, UAW,and Respondent'semployees,respectively.So far as therecord shows,these boards were generally used,thereafter,for posting"pertinent information"designed to assistRespondent's workers in determining their election choices.On November13, thereafter, following eight bargainingsessionswithNovember 8th the last,Respondent andNVEU representativessigned a negotiated collective-bargaining contract, scheduled to remain in full force andeffect for a 3-year term following its November 18, 1968,effective date,with provisions for annual renewal, thereaft-er, from year to year, on the contract's anniversary date,absent timely written notice by either party of their desirethatthecontract should be modified,amended, orterminated.Thedocument,interalia,contained"maintenance of membership"provisions,whereby, saveforarightto resign granted members during twodesignated escape periods, workers holding NVEU mem-bership 30 days following the contract's effective date,togetherwith present or future employees who mightthereafterbecome NVEUmembers,would be required, asa condition of continued employment,tomaintain theirNVEU membership following their first 30 days ofemployment. Voluntary checkoff provisions, with respecttoNVEU dues,bottomed upon written dues check-offauthorizations filed consistently with statutory require-ments, were likewise compassed within the document.The following day, November 14, Respondent publishedand distributed a bulletin setting forth the significant"economic" provisions of this contractual settlement. Thedivision's publication, though it declared the new contractapplicablemerely with respect to hourly-rated workersholding technical and office job classifications for whichNVEU had previouslybeen recognized as collective-bargaining representative was distributed toallRespon-dent's Newbury Park employees, not merely those "GroupA" workers whom the contract covered. Respondent'sbulletin,which was lengthy,noted several wage,hour andfringebenefit"improvements"compared with ONE'sterminated contract,particularly the provision for general 186DECISIONS OF NATIONALLABOR RELATIONS BOARD6.4 percent wage increases with August 19 retroactive dates.Previously, within this decision, reference has been made tothe fact that, during Respondent's last springtime "pre-negotiation" session with ONE representatives, wage rateshad been discussed; Kniffen's testimony regarding thatdiscussion, which I credit in this connection, would warranta determinationthat Fairless had, then, stated ONE couldnot reasonably expect more than a general three percentwage boost.Further changes, noted in Respondent's bulletin, com-passed such matters as special skill adjustments for sixlabor grades, bereavement pay, changes in group healthand medical insurance programs, and modified retirementplans plus a new paid holiday.11.UAW's wage increase proposalShortly before Respondent's announcement regardingNVEU's contract, UAW's volunteer organizing committeehad distributed a leaflet bearing a November 11 datewherein Respondent was notified that UAW would file noBoard unfairlabor practice charge, regarding any wageincreaseswhich the firm might grant, provided suchincreaseswere given promptly and not just before theforthcoming election in an attempt to buy votes. Within areply dated November 15, directed to UAW's RegionalDirector Paul Schrade, Respondent's corporate director ofindustrial relations and assistant general counsel, Frank R.Smith, noted that Respondent's general manager had beenadvised of his "opinion" that the statutory provisionsgoverning the conduct of unions and employers during theperiod preceding a representation election could not belegally "waived" by the parties concerned. He declared,however, that:Mr.Gasich, despite my legal opinion, is desirous offinding a legal way to grant wage, skill trade, and fringeadjustments to Northrop-Ventura employees who arebeing denied such adjustments through no fault of theirown.Smith then declared that Respondent would grant allNewbury Park workers the wage, skill trade, and fringebenefits negotiated within NVEU's newly-signed contract,retroactive to August 19, upon receipt of written statementsfrom UAW, NVEU President Means, and the Board'sRegionalDirector, respectively, that no unfair laborpractice charges or prospective election objections wouldbe filed, entertained, or sustained, consequent upon suchgrants.Copies of this letter were, likewise, posted onbulletin boards throughout Respondent's Newbury Parkfacility.With matters in this posture, UAW, seemingly, scheduleda campaign meeting concerning wage increase prospects forRespondent's production and maintenance workers; withina November 21 letter, directed to Respondent's hourlyemployees, Fairless mentioned such a prospective UAW-sponsored meeting. Respondent's workers were told thatUAW's promise not to file NLRB charges, shouldRespondent grant the suggested retroactive wage increase,"was nothing more than a crude attempt to trick andmisleadyou"because thisBoard could not give"assurances" that charges would not be filed. Respondent'sdirector of industrial relations, further, declared that:If the Company could havegivenyou theseincreaseswithout violating Federal law, it would have done sodirectly-as a decision by the Company . . . TheCompany intends to obey Federal law. Unfortunately,for the time being, changesin wagesand benefits willhave to await proper negotiation with your electedrepresentative,whoever that may be (as determined inthe forthcoming NLRB election).Thereafter, within a November 22 letter directed to FrankR. Smith, UAW's counsel notified Respondent's corporatedirector of industrialrelationsof UAW's contention that,consistently with the statute's intent,wage increases shouldneither be"given or withheld"for the purpose of influencingany worker's representation election vote. Smith wasfurther told that:We have advised the Union that your letter ofNovember 15, 1968, in which you concede that theretroactive wages and fringe benefits are due, requiresthat you give thewage increasesat this time. Yourfailure to do so would itself be an unfair labor practice.We have further advised the Union that unless suchadjustments are immediately made, that it is theirobligation to file unfair labor practice charges for theprotection of the productionand maintenanceemploy-ees.Somewhat later, however, Paul Schrade, UAW's westernregional director, within a December 9 letter to GeneralManager Gasich, repeated UAW's pledge that it would notfileunfair labor practice charges or objections, with thisBoard, provided Respondent made effective promptly forallproduction,maintenance,and plant clerical workersthose retroactivewage increasesand fringe benefit changeswhich "certain office workers" had been granted.12.The representation case decisionMeanwhile, on November 29, the Board's ActingRegional Director had issued his Decision and Direction ofElection in Case 31-RC-854; therein, determination wasmade that "all productionand maintenanceemployees"working at Respondent's Newbury Park facility, withcertain designated exclusion, constituted a unit appropriatefor collective-bargaining purposes.With regard to some 30so-called "grey area" classifications, determination wasmade that 22 should be considered compassed within thedefined bargaining unit, while 8 were designated forexclusion therefrom.Shortly thereafter, during a Regional Office conferenceconducted on December 9, consensus was reached that thedirected election would be conducted on Wednesday,December 18, at Respondent's Newbury Park facility.The following day, General Manager Gasich prepared aletter to Respondent's workers declaring his "deep personalinterest" regarding the prospective election's outcome.Gasich noted,interalia,thatRespondent's wages andbenefits "have always been very competitive" with othermajor aerospace companies.He commented further,however, that:Unfortunately,the current NLRB proceeding has held uptheadjustmentsyouwould have receivedthroughnegotiations in late summer of 1968. [Emphasissupplied. ] NORTHROP CORPORATION187PraisingRespondent for leadership within the aerospaceindustry with regard to fringe benefit programs, wages andfreedom from strikes, while reiterating his "personalconcern" for Respondent's workers, Gasich went on todeclarehisposition regardingUAW's representationclaims.He noted, among other things, that:Iwould hate to see a new era dawn at our plant, inwhich a giant militant union like the UAW wouldconstantly stir up distrust and try to pit us against eachother . . . From my observation and talking withemployees, you seem to feel the need for grouprepresentation. In the past, you have achieved thisthrough your own independent union. I felt, untilrecently, that arrangement worked reasonably well .. .You want wages and benefits that are constantlyimproving and thatare in linewith what you could getelsewherein this type of work. You want a pleasant,secure place to work, a place where you look forward tocomingtowork each morning. You want a goodrelationship, based on mutual respect. You want theproblems and disputes that come up to be worked outpromptly and fairly. I truly believe that these goals canbe achieved without the drastic step of bringing themilitant UAW into our atmosphere . . . I predict thatyou will choose your own independent union torepresentyou, rather than the UAW . . .This letter, so the parties stipulated, was mailed to thehomes of all Respondent's Newbury Park production andmaintenanceworkers, on or about the date which it bears.13.NVEU's second recognitionMeanwhile, however, within a letter dated December 2,NVEU President Means had notified Fairless that hisorganizationrepresentedamajorityofRespondent'sworkers excluded from the prospective "P & M" bargainingunit,pursuant to the Acting Regional Director's Decisionand Direction of Election; NVEU claimed that theseexcludedworkers constituted an appropriate unit forcollective-bargaining purposes, and demanded recognitionas their statutory representative, based upon a card checkconducted by some impartial third party.With his letter,Means submitteda listof 45 jobclassificationspurportedly "released" by virtue of theActing Regional Director's Decision. This list was subse-quently modified, substantially, under circumstances whichwill be noted hereinafter.On December 4, Fairless replied; NVEU's president wasnotified that Respondent could not recognize and bargainwith his organization "unless you demonstrate that yourepresenta clear majority of employees" holding positionswithin the listed classifications. Respondent's director ofindustrial relations, however, declared Respondent's will-ingnessto determine NVEU's majority status through cardcount procedures. The letter continued:In Exhibit "A" we have a question on several of theclassificationslistedwhich the Division considersconfidential,and several classificationswhere theparties during the NLRB hearings stipulated to theinclusionof these employees in the Production andMaintenance Unit.Also, it is not immediately clear from your letterwhether you propose to represent this new group ofemployees as part of your existing contract unit, or as aseparate appropriate unit. If you will contact us at yourearliest opportunity we will clarify these questions andarrange for the details of the necessary card countverification by an outside third party.NVEU was reassured that, should the cardcheck confirmits representative status, with respect to a clear majority ofdesignated workers "either as part of an existing unit or as aseparate appropriate unit" the Division's managementwould recognize and bargain with NVEU on their behalf.Thereafter, on December 5, Respondent requested asecondminister,Reverend Le Breton, to perform therequisite cardcheck; he was supplied, that same day, withtwo company personnel rosters and NVEU designationcards. The minister was requested merely to check NVEU'scards against the printed rosters; he was never requested toverify the authenticity of workers'signatureson NVEU'ssubmitted cards, nor was he supplied with data whichwould have facilitated such signature verification. Further,no request was made that he compare the job descriptionsset forth on NVEU's cards against those listed for workerson Respondent's personnel roster.Reverend Le Breton was supplied with Respondent'spreviously prepared roster, listing "Group A" workersholding positions within the job classifications with respecttowhich NVEU had first claimed representation rights.Secondly, he was supplied with a further roster, whichpresumably listed "Group B" workers compassed withinNVEU's new recognition and bargaining demand. Therecord shows that some names listed on the latter roster hadpreviously been stricken, presumably pursuant to consen-sus.The names thus stricken were disregarded, while theminister was completing his cardcheck.The following day, December 6, Reverend Le Bretonprepared a letter detailing his card count results; this letterwas hand delivered to NVEU President Means, along witha company representative, at Respondent's Newbury Parkfacility.Therein, the minister reported that he had beensupplied with a position roster containing a total of 258names; that he had further been supplied with 176 signeddesignation cards; that 155 names listed on Respondent'sposition roster had been verified as card signers; and thatthis latter number constituted 60 percent of the totalnumber of names listed.Subsequently, on December 10, Riggins, along with sixNVEU representatives, signed an amended recognitionagreement.Thereby,Respondent recognizedNVEU'srepresentative status for employees within two designatedjob classificationlists.Respondent further agreed to meetwith NVEU representatives for the purpose of commencingnegotiations looking toward "appropriate amendment"with regard to their existing collective-bargaining agree-ment, concerning the accretion of so-called "Group B"workers under that contract. There were 17 job classifica-tions for which NVEU was, thus, newly recognized.As previously noted,NVEU's second recognitiondemand, when presented, had compassed 45 so-called"Group B" classifications. Sometime between December 2and 5, however, consensus had been reached, presumablybetween Swift and NVEU's president that 25 of these 188DECISIONSOF NATIONALLABOR RELATIONS BOARDclassificationsshould be stricken. Of those stricken, twoclassifications,areadispatcher and clerk, stock, werepresumably stricken because the representation case partieshad previouslystipulatedtheirinclusionwithin a productionand maintenance bargaining unit;fiveclassifications,manufacturing order planner,manufacturingmethodsplanner B, material planner, quality control planner senior,andmetrology technician,were presumably strickenbecause theActingRegionalDirector had specificallyfound them properlyincludablewithin the production andmaintenance group. Five classifications were strickendespite the fact that the representation case parties hadpreviouslystipulatedfor theirexclusionfrom the productionand maintenance bargaining unit; two of these, duplicatingmachine operator(engineering)and timekeeper,clerk, wereclassifications compassedwithin theso-called"Group A"list for which NVEU had initially been recognized; three ofthe five, personnel record clerk, security clerk, andcompensation and benefits assistant, were presumablystricken because Respondent considered them confidentialworkers. The further classifications stricken, 13 in number,were classificationswith respect to which no mentionwhatever can be found within the ActingRegionalDirector'sDecision and Direction of Election. NVEU'sDecember 2 recognition demand, therefore, was finallylimited to 20 classifications. The December 10 recognitionagreement, however, as has been noted, compassed only 17new classifications.Those deleted when the recognitionagreement was signed were engineering drawing coordina-tor,which the Acting Regional Director had designated aproduction andmaintenance classification,draftman,detail, and technical illustrator both of which had beencovered within NVEU's first "Group A" recognition.The 17 job classifications with respect to whichRespondent was, thus, newly conceding NVEU's represent-ative status compassed 6 classifications,developmentplanner, junior buyer, and manufacturing control coordina-tor A,-plus three secretarial positions, regarding which therepresentationcasepartieshadpreviouslystipulatedexclusionfrom any production and maintenance bargainingunit; these classifications,nevertheless,had not been listedin NVEU's first "Group A" recognition demand. The newlistcovered five classifications, procurement clerk, tooldesigner, and development laboratory technician, plus tworesearch technician, electronics positions, which the ActingRegionalDirector had found properlyexcludablefrom adefined production and maintenance group; further, itcompassed one classification,manufacturing controlcoordinatorB, regardingwhich no decisional determina-tionhad been made. There were, additionally, fiveclassifications,logistic support specialist,and statistician,plus three broad clerical classifications with respect towhich no definitive mention can be found within the ActingRegionalDirector'sDecision and Direction of Election.The threeclerical classificationmay, conceivably, havebeen listed for NVEU contract coverage mistakenly.The Acting Regional Director had listed several clericalcategories,with comparable titles, as properlyincludablewithin Respondent'sproductionandmaintenancebargain-ing unit. One specialized category of statistician had beenfound properly excludable therefrom.Respondent'sDecember 10 recognition, now underconsideration, did not, however, cover three job classifica-tionswhich the Board's Acting Regional Director hadfound properlyexcludablefrom UAW's proposed prod-uction and maintenance bargaining group. These wereclerk group---experimental fabrication, spares follow up,and statistician-productions projects group, specifically.These classifications had not been listed in NVEU'srecognition demand for so-called "Group B" workers; therecord provides no clue, however, regarding whateverreason there may have been for NVEU's failure to list themwhen presenting its second bargaining demand.Following Respondent management's extended recogni-tion,representativesof the parties present reached aconsensus that NVEU's previously signed contract, with itsretroactive wage increase provisions, would be thereafterconstrued to cover workers holding positions within the 17newly-added job classifications previously noted. Respon-dent's negotiators were told, through NVEU's counsel, thattheworkers concerned had been most patient, but thatmanagement was being urged most strenuously to prepareand distribute their retroactive paychecksas soon aspossible.Attorney Goldstein had concededly demanded duringearlierbargaining sessionsthatany wagesettlementreached should be retroactive, and that checks covering anyretroactive payment should be issued as soon as possiblefollowing a contractual consensus.NVEU's counsel requested, further, that "everythingpossible" should be done to insure that Respondent'sretroactive paychecks for covered workers would be issuedbefore the scheduled representation election. Fairlessreplied, so I find, that the possibility of doing so would beinvestigated and that he would see "what could be done"regarding compliance with Goldstein's request. No firmcommittment was made. But Charles Hass, Respondent'sdirector of general accounting and policy, did declare,either during this meeting or even afterwards, that it was hisintent to get these retroactive checks to Respondent'sconcerned workers as soon as feasibleandprior to theholidays.14.Further preelection developmentsInabulletindatedDecember 13, distributed toRespondent's production and maintenance workers, thedivision'smanagementannounced that "toencourage alleligibleemployees to vote" during the forthcomingrepresentation election, every eligible employee votingwould receive a ticket for a lottery drawing. Fourmerchandise prizes were to be awarded; the retail pricewhich each would normally command was stated, and wascompared with "one year's" UAW dues.When the election was held, subsequently, those workerswho were present and eligible to cast ballots were providedby their supervisors with double-stub lottery chance tickets,with one stub marked for deposit within a receptacle orreceptacles located in Respondent's manufacturing build-ing.The promised lottery drawing was held 1 daythereafter.The parties have stipulated that Respondent's bulletin,dealingwith this subject, was not, however, mailed or NORTHROP CORPORATION189distributed to workers on sick leave or layoff, or otherwiseabsent from the plant. Nor were any provisions madewhereby such workers would be provided with lotterychance tickets should they present themselves, directly, atdesignated polling places on the scheduled election date.December 13 was Respondent's regular payday. Whenthe division's production and maintenance workers re-ceived their regular paychecks that day they likewisereceived a fictitious paycheck stub which contained a uniondues deduction notation. This entry was specificallymarked, with the following legend printed nearby:This is the approximate amount which the UAW wouldin all likelihood want us to deduct from your pay eachand every month if the UAW represented you. Youdon't need to pay this amount to enjoy the benefits youhave here. Vote against this UAW tax on your familyearningsnext Wed., Dec. 18, '68.The so-called "prize" lottery bulletin previously notedwas followed, the next day, by a letter to Respondent'semployees from General Manager Gasich, detailing "oneof the biggestreasons"why he did not want UAWrepresentation for Respondent's workers; the reference wastoUAW's strike history, which Gasich summarized,supporting his summary with an attached BNA specialproject report listing UAW's strikes within a previous 2-year period, plus relevant reproductions from two UAWpublications.Respondent'sworkerswere reminded ofcertainpossibleconsequences,shouldUAW make"unreasonable" demands which could only be "enforced"through strike action. In closing, Respondent's generalmanager noted once more his "hope" that Respondent'sworkers would vote against UAW thereafter.On Monday, December 16, Gasich delivered a speech to2espondent's production and maintenance workers, gath-;redwithin the Newbury Park facility's cafeteria. Thespeech was based, so I find, upon a prepared text, whichGasich had supplemented with certain marginal notes.The speech was delivered twice, during each of Respon-dent's two shifts. The present record contains testimony,regarding its content, primarily from day shift workers.This trier of fact is satisfied, however, that Respondent'sgeneral managerdelivered substantially the same speechboth times.First, the division's general manager reaffirmed Respon-dent's determination to honor its workers' choice; hedeclared that Respondent would bargain in good faith withwhichever union they might select. Then, he denied thatNorthrop was antiunion, adding that:In a plant of this size, and with your past traditions, Ithink you will probably want to continue to have aunion represent you. The question you will decide is:which one . . .I feel thatselectingthe UAW would be avery bad mistake [Emphasis in original].Respondent's general manager referred once more toUAW's previous suggestion that Respondent grant wageincreasesbefore the election, but noted that organization'srefusal to give any written "waiver" of charges, coupledwith its failure to "get [Board] authority" regarding itssuggestion.In this connection, Gasich further declaredthat:The UAW says the NVEU contract is so good that itshould have defied the law and put it into effect for theProduction and Maintenance employees as well. Thenthey go even further to say this will only be a "down-payment" on what the UAW will get if it is elected.Well, I would like to know why the Company shouldmake one bargain with one group of my fellowemployees, and a different bargain with another group.Douglas has 2 unions, and its contractsare almostidentical.Why should I do differently?Respondent's general managerdenied UAW contentionsthatRespondent was sponsoring NVEU's campaign; hedeclared that he would not "endorse" the latter organiza-tion.Nevertheless,he praised NVEU's leadership as"people who have negotiated with my staff in a constructivemanner" fighting hard for what they thought was right, butwithout slandering Respondent or trying to tear it down.Gasich characterized the result as "the best contract andhighestwages" in Northrop history. Conceding thatRespondent'smanagementwas not perfect, and that theDivision's Newbury Park facility had problems, Respon-dent's general managernoted, nevertheless, that the firm's"T & 0" workers had had many similar problems; thatthese problems had been discussed in bargainingnegotia-tions; and that many had been "eliminated" by NVEU'scontract. He decried the possibility that Respondent mightfind itself in a situation "where a militant union fromDetroit like the UAW will try to bully the Company andcreate hostility" where none had existed previously.General Counsel has proffered testimony that Respon-dent's general manager, during the course of his speech,told each shift that, should UAW win the forthcomingelection, it would get no better contract than NVEU hadnegotiated. This testimony, however, has not been credited.Sometimesa witness' personal "understanding" with regardto the thought purportedly conveyed by a speaker becomeshis recollection of the spoken word. With due regard for therecord, considered in totality, this trier of fact is satisfiedthatGeneral Counsel'switnesses, in this connection, weremerelyplacing their subjective gloss uponGasich'sconceded rhetorical comment that he could see no reasonwhy Respondent should strike a bargain with one employeegroup and then make a different bargain with anothergroup.Whether Gasich's conceded comment, however,shouldbe considered,within its context, reasonablycalculated to interfere with,restrain,or coerce Respon-dent's production and maintenance workers with respect totheirexerciseof statutorily-guaranteedrightswillbeconsidered, further,within this decision. The recordcontains further testimony, proffered by two witnesses, thatGasich, during his day-shift speech, stated Respondentwould not be run by Detroit, and that, should UAWdemand more than "he" could give, he would have nochoice but to close the Newbury Park facility's doors.Respondent'sgeneralmanager,however, denied anydeviation, save in certain minor respects, from his writtentext.His denial is credited. Gasich's prepared text hadpreviously been drafted, preliminarily, with knowledgeableprofessional help;Respondent's labor relations counsel,further,was present while his speeches were beingdelivered.When reviewed with due regard for thesecircumstances, General Counsel's proffered testimony that 190DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent's general manager,willy-nilly, departed fromhis previously prepared remarks to project a crass, blatant,clearly proscribed threat strains credulity. Further, nothingwithin the present record would support a determinationthat Gasich, personally, possessed the requisite authority tomake any plant-closure decision; lacking the power to doso, he would hardly have been likely, within my view, toproffer what could only have been considered a supereroga-tory comment.In closing,Respondent's general managerreaffirmed hisdesire to keep Newbury Park a good place to work; herequested the support of Respondent's workers in keepingout the "Detroit dominated" Petitioner-Complainantherein.Likewise, on December 16, Respondent's managementdistributed"Employee Change Notification Cards" tosome 140 so-called "Group B" workers, with a noteattached. The workers in question were told that their cardsshowed their new pay rates,resultingfrom the December 10negotiationspreviously noted. They were further advisedthat theirnegotiatedretroactive pay would be distributed"this week" pursuant to plan.The following day, December 17, Respondent's secondround of retroactive paychecks was, indeed, distributed tothese "Group B" workers. The date in question was not aregular payday.Retroactive checks for the first group of technical andofficeworkers covered by Respondent's contract withNVEU previously negotiated had been distributed onThursday and Friday, December 12 and 13; the latter datehad been a regular payday for Respondent's workers.This distribution coincided, so I find, with NVEU's mostambitious and costly handbill distribution concerned withthe forthcoming election; the handbill in question dealt,primarily,with Respondent's distribution of retroactivepaychecks, and was headed with a notation that "P & M"workers would vote December 18 for theirs.Further, on December 17, Respondent distributed, toeach Newbury Park production and maintenance workereligible tovote, through their supervisors, an olive-greencard picturinga simulatedFederal Reserve Note with a$2,100 denomination. The card, likewise, listed 21 employ-ee "fringe" benefits. These were given a total stated value of$2,100 yearly equivalent to $1.13 per hour worked.Respondent'sworkerswere,further,reminded,"Remember, most of these benefits were negotiated withyour independentunion" this legend being printedin largetype.A review of the benefits listed reveals three; workmenscompensation,unemployment compensation and socialsecurity,which derivefrom statutes.One, the rest periodprovision, derives from a statute, so far as Respondent'swomen workers are concerned, but constitutes a negotiatedbenefit formale employees. One, suggestion awards,designatesa division sponsored program neither estab-lished pursuant to, nor confirmed by, contract. Six compassvarious facets of Respondent's unilaterally establishedgrouphealth and medical insurance program, which priorONE and current NVEU contracts have merely incorporat-ed by reference. Three designate benefits which Respon-dent unilaterally provided, with mere contractual refer-ences thereto. Six denominate benefits previously negotiat-ed with ONE, and renegotiated with NVEU for Respon-dent's technical and office workers. One, bereavement pay,represents a fringe benefit newly-negotiated in NVEU'scontract.Distributed at the same time and to the same employeeswas a genuine Federal Reserve Note in the sum of $1, towhich Respondent's management had scotch taped 13cents in coin. On the same date, Respondent's laborrelations department distributed a further memorandum,detailing the history of a UAW-sponsored strike atNorthrop Nortromcs' east coast precision products facility,and the consequent difficulties experienced by the UAWlocal concerned.15.The electionOn December 18, the election was held. With approxi-mately 675 eligible voters, 629 cast ballots; of these, 260were castforUAW-Petitioner, 314 were castfor NVEU,and 12 were cast against both participating labor organiza-tions,while 43 were challenged. Since NVEU,thus, fell onevote short of bare majority designation,some dispositionwould have to be made with regard to challenged ballots.16.Subsequent developmentsOn December 24, before UAW's 5-working-days timelimit for filing election objections had passed, Respondentdistributed a so-called "Union Election Status Report" toNewbury Park workers through supervision. Therein,Fairless answered a purported series of worker's questions.Regarding the possibility of retroactive paychecks beforeChristmas,Fairlessnoted that Respondent could notproperly commence negotiations with NVEU pending itsformal certification; that UAW had 5 working days (whichwould run until the close of day on December 26) withinwhich to file election objections; but that UAW could"eliminate this wait"by waiving its right to file. AboutRespondent's failure to grant a retroactive increase withoutwaiting for the election results to become final, Fairlessnoted "some danger" that such unilateral conduct bymanagement would be considered an unfair labor practice.Regarding a prospective contract with NVEU, however,Fairless reiterated,among other things, Respondent'spreviously-stated belief that,with regard to wage andbenefit provisions, it would not be right to negotiate onebargainwith one group of employees and a differentbargain with another.Thereafter, within a January 2, 1969, bulletin distributedto Respondent's workers, General Manager Gasich pointedout that UAW's previously filed battery of electionobjections and charges would stop Respondent from"negotiating an improved contract" with NVEU forproduction and maintenance workers. He characterizedComplainant-Petitioner's position as "this attempt by theUAW to punish Northrop Ventura Employees for votingagainst the UAW, "further declaring that the designatedorganization was "trying to take from you the fruits of yourvote, injure the Company and deprive the hourly employeesof an improved new contract " Respondent's workers werereassured, however, that, should these pending matters not NORTHROP CORPORATION191be promptly resolved, the division would do "whatever isnecessary" to protect its economic well-being and that of itsemployees.Within a followup bulletin dated January 24, Gasich,once more characterized UAW's currently pending objec-tionsand charges as "road blocks in the path ofnegotiations"belying its claimed interest inmakingretroactivewage and benefit increases available toRespondent's hourly-paid workers.On February 25, however, Respondent's general managerdid announce that wage and fringe benefit adjustmentswould be made effective for Respondent's production andmaintenance workers. His announcement was confirmedwithin a bulletin dated and distributed February 27; thereinthe designated wage and fringe benefit adjustments weredescribed in detail. As described, they were subsequentlymade effective March 3, 1969, retroactive to August 19,1968. The designated adjustments compassed a general 6.4percent wage increase, along with special skills adjustments,retroactive to the designated date, plus a number of fringebenefit changes promulgated prospectively.IssuesWith matters in this posture, General Counsel's Consoli-dated Complaint, herein, presents a number of closelyrelatedquestions.Specifically,GeneralCounsel,withUAW support, presently contends, while Respondentherein, with NVEU's concurrence, vigorously denies:1.That Respondent committed Section 8(a)(1), (2)and (3) violations when it recognized NVEU asbargaining representative for a group of Newbury Parktechnical and office workers and when it negotiated andsubsequently gave effect to a collective-bargainingcontractwith that organization containing unionsecurity and checkoff provisions drafted to cover suchworkers since all this had been done while ONE, with itssubstantialclaim to continued representation ofRespondent's technical and office workers, was raisinga real question concerning their representation.2.ThatRespondent'smanagement-for the dualpurpose of countering UAW's campaign to winrepresentation rights for Newbury Park production andmaintenanceworkers,and concurrently securingNVEU's entrenchment as their bargaining representa-tive, actively supported the latter organization's repre-sentation campaign: (a) by publicizing various writtenand oral announcements reasonably calculated toreveal its representational preference; (b) by notifyingitsproduction and maintenance workers that, throughNVEU's negotiations with Respondent, they had beengranted an improved Thanksgiving holiday schedule;(c)by granting retroactive wage and fringe benefitadjustments to Respondent's technical and officeworkers, with respect to whom NVEU's representativestatus had been recognized, while concurrently notify-ing its Newbury Park production and maintenanceworkers that comparable increases and benefit adjust-ments could not be granted them because of UAW'scampaign; (d) by notifying Respondent's productionand maintenance workers that, even should they voteforUAW representation,Respondent would notnegotiatewage and benefit changes, with that labororganization,more favorable than those alreadyprovided in NVEU's current contract; (e) by distribut-ing retroactive paychecks to technical and officeworkers whom NVEU purportedly represented 1 daybefore the scheduled representation vote for Respon-dent's production and maintenance workers; and (f) bydeclaring that retroactive wage increases for theseproduction and maintenance workers would be with-held, thereafter, pending a final resolution of represent-ation questions which UAW's petition and subsequentfilings had previously raised.3.That Respondent'smanagement,during this pen-od, refused to allow ONE President Kniffen permissionto devote his full working time to administering ONE'scontract,becausehe and his organization werepurportedly failing and refusing to support Respon-dent's effort calculated to counter UAW's organization-al campaign within Newbury Park's production andmaintenance bargaining group.Considerable testimony and documentary material will befound, within the present record, proffered both to supportand rebut UAW's contention that for various reasons therepresentation election result herein should be vacated.With respect to certain conduct charged to Respondent'smanagement and various lower-level supervisors, in thisconnection determinations could conceivably be consid-ered warranted that unfair labor practices were committed.Respondent's counsel, however, strenuously contends thatUAW's presentation, specifically proffered in support of itsrepresentation case objections herein, cannot properly beconsidered a predicate for unfair labor practice determina-tions beyond those which General Counsel's ConsolidatedComplaint, fairly construed, would require. To forestall thepossibility that supplementary unfair labor practice find-ingsmight be made, counsel moved, while the presenthearing was in progress, that UAW's testimonial presenta-tion should be completely precluded,since"otherwise" theComplainantUnion-Petitionerwould be permitted toprosecute,under theguiseofproving its basis forobjections, further unfair labor practices which GeneralCounsel had not, herein, set forth to plead and prove. Thismotion, when made, was rejected; my determination withrespect thereto is reaffirmed. Respondent's counsel has,however, been reassured that UAW's record presentation,specifically that portion proffered to support its representa-tion case objections herein, would not be considered a basisfor supplementary unfair labor practice determinations,beyond those required to resolve General Counsel's specificcontentions, fairly pleaded. 192DECISIONSOF NATIONALLABOR RELATIONS BOARDReview and ConclusionsA.Respondent'sConductAffectingTechnical andOfficeWorkers1.Respondent'sdecisionto grant NVEUrecognitiona.Was respondent confronted withsubstantial rivalclaims?Comparatively few principles can be considered morefirmly established, within the field of labor relations lawthan the statutory obligation of concerned employers tomaintainpositions of strict neutrality when faced withconflicting representation claims presented by two or morerival unions, which have created a real question concerningrepresentation,within a unit appropriate for collective-bargaining purposes.Midwest Piping & Supply Company,Inc.,63 NLRB 1060. Decisional doctrine, first formulatedwithin the cited case and reaffirmed since with judicialconcurrence, teaches that firms confronted with suchconflicting representation claims violate Section 8(a)(2) and(1), should they recognize or negotiate a contract with aconcerned labor organization before its right to berecognized has been determined finally under those specialprocedures which the statute provides.The concept of neutrality with which we are hereconcerned, however, necessarily derives from a preliminarydetermination that rival representation claims have, indeed,given rise to some real representation questions. Anddecisional doctrine teaches, in this respect, that the filing ofa formal representation petition by one or more of the rivalclaimants, something never undertaken herein, so far asRespondent's technical and office workers are concerned,may not be considereda sine qua nonwith respect to raisinga genuine representation question.Novak Logging Compa-ny,119 NLRB 1573, 1574, fn. 4, and cases therein cited;CompareAmerican Bread Company,170 NLRB No. 20, inthis connection. Most significant, rather, is the character ofthe rival claim.The present record, within my view, clearly warrants adetermination that the situation which Respondent con-fronted on August 19, with respect to conflicting represent-ation claims for Newbury Park's technical and officeworkers, commanded strict neutrality. Further, well settleddecisional doctrine dictates a conclusion, within my view,thatRespondent's duty to maintain such neutrality was,herein, breached.First:There can be no doubt that, when ONE's contractterminated and notice regarding NVEU's recognitiondemand reached management, Respondent was confrontedwith rival labor organizations. The division's counselcontends, with NVEU's vigorous support, that when ONE'scontract ended and Respondent's contractual obligationswith respect to dues checkoff for that organization ceased,nothing remained but a shell, lacking any desire or capacityto deal further with Respondent's management as collec-tive-bargaining representative for Newbury Park's so-called"T & 0" workers. The contention must be rejected. True,ONE's leadership had formally declared their organiza-tion's refusal to contest UAW's representation claim, butmerelywith respect to Respondent's production andmaintenance workers. That decision, following hard uponsome lengthy discussion within ONE's directorate, disputa-tion, and division within the organization's membership,consultationwith legal counsel, and participation inUAW's vigorously contested representation case proceed-ing,had clearly disenchantedmany ONE members,sparking NVEU's formation meanwhile. No concrete stepslooking toward ONE's formal dissolution had, however,been taken.During the organization's July membership meeting,Treasurer Leonard Estes did declare that a court woulddecide the disposition of whatever money might be left inthe treasury following the forthcoming "P & M" represent-ation vote. So far as the record shows, however, this wasmerely a personal statement. ONE's bylaws provide that"all corporate powers" shall be exercised by the organiza-tion's board of directors; these powers would presumablycompass, among others, the power to vote dissolution.Respondent's management had been notified, in ONE'sJune 17 letter, that the latter did "intend to sign" whatevercontract might result from forthcoming negotiations,afterthe UAW's representation case, then pending before theBoard's Regional Director herein, was settled; no formalnotice disavowing that intention was subsequently sent orreceived. True, Respondent's management representativesdid receive various hearsay reports and rumors, coupledwith statements from concerned workers, between June 13and August 19 specifically, that ONE would not contestUAW's representation claim within a bargaining unitconfined to production and maintenance workers; thatsome workers were curious regarding "what would happen"with respect to ONE's treasury, should that organizationcease to function; and that President Kniffen hadcharacterized theirAugust 16 membership meeting asONE's last. No factual determination would be warranted,however, that Respondent's management ever learned,from presumptively authoritative sources, that ONE'sdissolutionordisbandment,de jureorde facto,wascontemplated.The reverse, rather, was true.WithinPresident Kniffen's August 15 letter, Respondent was toldthat ONE would continue to represent "all of its members"beyond their contract's termination date, so far as lawmight permit. This statement of purpose was reaffirmed, soIhave found, during ONE's August 19 conference withRespondent's management representatives. No one pres-ent, so far as the record shows, then raised any questionwhatsoever regarding ONE's continued viability. Rather,ONE's so-called "residual vested rights" with regard toprocessing certain still unresolved grievances, were tacitlyconceded.And in Counsel Powell's August 19 letter,dispatched to ONE's president, those residual vested rightswere specifically acknowledged; the organization's willing-ness and capacity to function were nowhere questioned.Withmatters in this posture,Respondent's presentcontention, that management had reasonable grounds toconsider ONE legally "defunct" following the develop-ments noted herein, merits characterization as strained.Second:Respondent's management was, indeed, con-fronted with conflicting claims, regarding the representa-tion of Newbury Park's technical and office workers. NORTHROP CORPORATION193NVEU'sclaim,defined within its August 16 letter, waspatent; we are concerned, herein, with ONE's demand forcontinued recognition.That demand,with respect todivisionalworkers not compassed, presumptively, within thebargainingunit defined in UAW's recently filed representationpetition,had certainly been subsumed, though not specifi-cally presented, in Kniffen's June 17 letter. During theparties' June 27 conference, further, ONE's demand had,likewise,been prefigured.Previously,within this decision,Kniffen's June 26comment regardinghis organization's desire to representRespondent's so-called "T & 0" workers, and to begincontractnegotiations in their behalf, has been characterizedas precatory and conditional. The record will not, withinmy view, really support General Counsel's contention thatKniffen was,then, definitively claiming ONE still repre-senteda specifically designated group of technical andoffice workers; Respondent's director of industrial relationswas being told, rather, that ONE's leadership planned topredicate sucha claim,thereafter,upon newly-signeddesignationcards. Conceivably, some contention might bemadepostfacto,thatKniffen lacked any properlycognizable right to make such a representation, since thedesignationcard campaign then underway had rank-and-file sponsorship; the fact remains, however, that ONE'sdesire tomaintainits representative status for technical andoffice workers was reaffirmed.And Fairless' reply, previously noted, reflects Respon-dent's tacit concession,within my view, that, should ONE,thereafter, present a definite, properly-grounded, recogni-tion demand covering technical and office workers, therequested recognition might be granted. By August 15,however, following NVEU's formation, ONE's recognitiondemand could no longer be predicated upon signeddesignationcards; the rank-and-file group responsible fortheir circulation had longsinceshifted course, becomingNVEU supporters. Nevertheless,Kniffen'sAugust 15letter,previously noted, reiterated ONE's "present inten-tion to continue to represent those of our members" whomight be excluded from a prospective bargaining unitlimited toRespondent's production and maintenanceworkers. And this demand, so I have found, was verballyreaffirmed when ONE representatives confronted Respon-dent'smanagement,during their August 19 conference.The present record, within my view, fully warrants aconclusion,therefore,thatONE's finally formulatedposition constituted a specific demand for recognition,timely and properly presented, with respect to Respon-dent'sworkers, previously compassed within a bargainingunit which ONE had historically represented, who wouldpresumably be denied representation within the bargainingunit with respect to which UAWwas seekingcertification.Third:The group of workers with which we are nowconcerned, subsumed generally within the designation"technical and office workers" quoted throughout thisDecision,clearly constituted and still constitute a unitappropriate for collective-bargaining purposes.GeneralCounsel, within his Consolidated Complaint, so contends;Respondent and NVEU, within their respective responsivepleadings, so concede.Well-establisheddecisionaldoctrine teaches that con-flicting claims by rival labor organizations give rise to realquestionsconcerning representation onlywhen theyconcern workers within units which may properly bedeemed appropriate for collective-bargaining purposes. SeeWilliam Penn Broadcasting Co.,93 NLRB 1104, 1106, inthis connection.These workers, save for certain secretarial classificationswith respect to which ONE had never previously beengranted representational rights, constituted the completeresidual group, previously compassed within the historicalbargaining unit herein, which would presumptively bedenied representation within a bargaining unit limited toNewbury Park's production and maintenance workers.When ONE's contract terminated, some classifications,("Group A"), which would fall within this residual groupwere known; theirexclusionfrom a prospective productionand maintenance unit had beenstipulatedduring therecently completed representation case hearing. RegionalOfficedeterminations regarding the prospective unitplacement of some 30 so-called "gray area" classifications,("Group B"), were pending. With respect to both groups,however, ONE's timely demand for continued recognitionwas comprehensive; no differentiation in Northrop-Ventu-ra's response was requested. NVEU did demand, in itsAugust 16 letter, immediate recognition as collective-bargaining representative for Respondent's workers hold-ing "Group A" classifications, while proffering a deferredrequest,with respect to "Group B" workers, whichRespondent would be expected to grant following thatgroup's final definition. There can be no doubt, neverthe-less, that NVEU's request for two-step recognition reflectedno subdivided unit concept, but derived from presumptive-ly practical considerations merely. Throughout the periodwith which this case is concerned, so I find, the latterorganization did consider both groups within a singleappropriate bargaining unit with respect to which "GroupB" classifications would constitute a so-called "accretion"when ultimately designated.Withmatters in this posture, we reach the mostsignificant question which this phase of General Counsel'scase presents: Did ONE's claim for continued recognition,when countered by NVEU's card-supported representa-tional claims herein, create a real question concerningrepresentation? This Board has held that:an employer does not violate the Act by extendingrecognition to one of the competing unions where therival union's claim is clearly unsupportable or specious,or otherwise not a colorable claim... .Under such circumstances, so the Board has declared, noreal question concerning representation can be found.TheBoy'sMarkets, Inc.,156NLRB 105, 107;The SinclairManufacturing Company,178 NLRB No. 29. Thatsituation,so counsel for both Respondent and NVEU contend, mustbe considered present here.Supporting his contention that ONE's claim should beconsidered substantial rather than specious,GeneralCounsel notes, first, that organization's contractually"incumbent" status when its claim for recognition, withwhich we are here concerned, was initially presented. It iswell settled, so General Counsel contends, that contractual-lyincumbent labor organizations,assuch,have 194DECISIONS OFNATIONAL LABORRELATIONS BOARD"substantial"claims to representation.Air MasterCorpora-tion:142 NLRB 181,188; see,particularly,cases cited at fn.35 there.He would rest,presumably,upon ONE's recentcontractually recognized status,which no one hereindisputes.Recent Board decisions within this field of law,however,suggest that mere contractual incumbency status,current or recent,may no longer render a representationclaim,per se,substantial.The SinclairManufacturingCompany, supra;Teramana Brothers Coal MiningCompany,173NLRB No.93;White Front Sacramento,Inc.,166NLRB No. 29;The Boy's Markets, Inc., supra.Whenrepresentation claims derive from a currently effectivecontract,such claims must be rationally supportable and,therefore,colorable. CompareWhite Front SacramentowithBoy'sMarketsin this connection.With respect to claimsderiving from recently terminated contracts,or fromcertificationsnot followed by contractual recognitionduring the certification year thereafter,some current"representative interest"must still be present. Such aputative representational interest,however,requires noshowing of majority status. CompareTeramana BrothersandSinclairManufacturing,previously cited.The recordherein,clearly, presents the situation last designated. Upondue consideration,nevertheless,this trier of fact is satisfiedthat ONE's representative interest within the so-called "T &0" group during the crucial period which preceded anddirectly followed its contract termination,though GeneralCounsel may not, properly,bottom his contentions withrespect thereto upon the organization's recent contractualincumbency merely, has been,prima facie,demonstrated.That demonstration,withinmy view,derives from arebuttable presumption of continued representative inter-est, buttressed with positive testimony, which Respondentand NVEUhave not persuasively rebutted.When a contractual incumbent labor organization,whether previously certified or merely recognized,chargesa respondent-employer with a refusal to negotiate regardinga replacement contract,this Board has consistently heldthat,absent special circumstances,the complainant unionenjoys a nonrebuttable presumption that itsmajority statuscontinues for 1 year from any relevant certification date.Thereafter,the presumption is rebuttable;but the con-cerned respondent-employer,before he can win a determi-nation that his refusal to bargain was lawful, mustdemonstrate by objective considerations that he has somereasonable grounds for belief that themajorityof workerswithin the bargaining unit no longer desire unionrepresentation.Nu-Southern Dyeing&Finishing, Inc.,179NLRB No. 96, fn.1;TerrellMachineCo.,173 NLRB No.230, enfd.73 LRRM 2381(C.A. 4);ValleydalePackers,Inc.,162NLRB 1486, enfd.482 F.2d 768(C.A. 5);LaystromManufacturingCo.,151NLRB 1482, 1484,enforcement denied on other grounds,359 F.2d 799 (C.A.7). See alsoN.L.R.B. v.The Frick Company,73 LRRM 2889(C.A. 3);N.L.R.B. v. Gallaro Brothers,73 LRRM 2043(C.A. 2);N.L.R.B. v. The Little Rock Downtowner,Inc., 414F.2d 1084(C.A. 8);N.L.R.B. v. Gulfmont HotelCompany,362 F.2d 588(C.A. 5). Cf.United StatesGypsum Company,157 NLRB 652;Celanese CorporationofAmerica,95NLRB664, 671-673. The burden of proof,therefore,regarding anycontention that such reasonable grounds for belief werepresent, necessarily falls upon the respondent-employercharged. Further, the respondent-employer charged mustshow that the complaintant union lost itsmajority statuswithina factual context free of employer conductcalculated to cause disaffection. SeeFremont Newspapers,Inc.,176 NLRB No. 63Firestone Synthetic Rubber & LattexCompany,173NLRB No. 179, in this connection. TheBoard's policy, underlying this long and unbroken line ofprecedent, has been persuasively stated:Were employersconsidered free to withdraw recognition from a contractualincumbent union pursuant to their unrestricted discretion,without any requirement that they demonstrate somereasonable factual basis for doubting that union's contin-ued support, long established bargaining relationships, andthe collective rights of workers derived from them could begroundlessly interrupted, while as a direct result, industrialpeace could be seriously jeopardized.Regarding the present consolidated case, this Board'spreviously noted decisional doctrine, that a contractualincumbent's continued representation claimsmeritarespondent-employer's consideration as substantial despitethe fact that they may have been countered with timelypresented rival claims, derives from comparable policyconsiderations. The doctrine, therefore, may reasonably beconsideredbottomed upon a comparable rebuttablepresumption.And, consistently, the decisional principlecomparably relevant herein may, within my view, reason-ably be restated as follows: Employers confronted withconflicting representation claims within units appropriatefor collective-bargaining purposes, where one claim reflectsa contractual incumbent's demand for continued recogni-tion,may not lawfully undertake to resolve for themselves,questionswith regard to representation raised thereby,particularlyby recognizing the contractual incumbent'srival,unless their resolutions take place within a contextfree of unfair labor practices, and unless such resolutionsare supported by demonstrably objective considerationssufficient to provide reasonable grounds for belief that thecontractual incumbent no longer possesses a properlycognizablerepresentative interestwithin the bargaininggroup concerned. CompareShea Chemical Corporation,121NLRB 1027, 1029. Measured by this standard, Respondentherein has not, within my view, sustained its burden; the"presumption of continued representative interest" forwhich General Counsel really herein contends has not beenpersuasively countered.Respondent contends, substantially, that ONE herein,during the period with which we are now concerned,possessed no properly cognizablerepresentative interestbecause it was, realistically moribund or defunct. Therecord, however, will not support such a conclusion. True,some Newbury Park workers may have publicly verbalizedtheir concern regarding thepossibilitythat ONE's leader-ship might consider winding up that organization's affairs.Such concern, however, derived so the record shows fromnothingmore than speculative projections, based uponstatements made during June 1968 membership meetings,that ONE would not "fight" UAW's representation claimcoveringproduction and maintenanceworkers, coupled withfurther statements by ONE's attorney suggesting that,within his view, residualtechnical and officeworkers would NORTHROP CORPORATION195no longer be represented. Further, these expressions ofconcern though some may have been voiced by ONEofficersordirectors,were nonofficial.When ONE'scontract was terminated, that document's union-securityand checkoff provisions did, likewise, become inoperative;as a result, the organization did, concededly, lose previouslyassured financialsupport.Whether it lost members may be a disputable question.ONE's bylaws designate weekly dues payments as thatorganization's solemembership obligation. However, noautomaticsuspension for dues delinquency is prescribed.Nonpayment of dues merely constitutes a ground forcharges; such charges, following a hearing, may constitute abasisfor suspension or expulsion. Thus, despite mydetermination, previously noted, that President Kniffen didnot specifically promise ONE's members any dues amnestyduring the August 16 meeting their retention of member-ship status regardless of their possible failure to maintainfuture dues paymentsseemsto be theoretically possible.For present purposes, the question need not be decided.Nevertheless, the fact remains that until ONE's contracttermination date all Newbury Park's technical and officeworkers, within the contractunit, remained paid-up ONEmembers.Further, the record shows that some ONEmembers, albeit a small number, did pay their Septemberdues voluntarily. Thereafter, beginning on September 11,after a September 5 NVEU-sponsored distribution of formsdrafted to constitute ONE membershipresignations,PresidentKniffen received merely 80 signedresignationforms from some 790 workers, within the comprehensivebargainingunit for which ONE had previously beenrecognized.No more than 19 of these, so Kniffen crediblytestified, were received from workers holding "T & 0" jobclassifications. ONE's board of directors continued to meet,albeit somewhat irregularly and without formality. Follow-ing a4-month lapse, further membership meetings werescheduled and held. New officers were nominated and dulydesignated; though certain proper steps, prescribed inconnection therewith, may not have been taken in timelyfashion, the process was, finally, completed. Most signifi-cantly, however, Respondent'smanagementdid continueto deal with ONE's leadership following NVEU's recogni-tion while processing to conclusion three grievances whichhad still not been resolved by ONE's August 18 contracttermination date. With matters in this posture, Respondentcan hardly contend, persuasively, that ONE, throughoutthe period with which we are now concerned, clearly lackedany representative interest among Newbury Park's techni-cal and office workers.Respondent's further contention, that no real questionconcerning representationremainedpending, when NVEUwas first granted recognition, because any such questionwhichmight have been present had been completelyresolved by Reverend Rehnberg's cardcheck, must likewisebe rejected, for several reasons.First:Respondent's claim misconceives the nature of thepresent litigation.We are not concerned, herein, with amajorityissue,but with a possible assistance question. ThegravamenofGeneral Counsel's present charge is thatRespondent's management, themselves, unlawfully deter-mined the majority issueconcerningits so-called "T & 0"workers in the face of ONE's timely presented claim forcontinued recognition. If respondent-employers find them-selves confronted with rival claims sufficient to establish areal question concerning representation, the majority issuecan only be resolved, properly, following the free choice oftheworkers concerned, revealed through a secret ballot.The quantity or quality of whatever alternative evidenceRespondent may have chosen to rely upon, therefore, lacksrelevancy; the presentation of rival claims by ONE andNVEU makes their validity the very question at issue, andnot something which Respondent can, on its own,determine. SeePeter Paul, Inc.,Case 20-CA-5000, (TXD.)in this connection.Second:Respondent's contention really begs the ques-tion. Since NVEU did, so counsel's argumentruns, producea designation card majority, finally, within a truncatedgroup of technical and office workers with "Group A"classifications,determination should be considered war-ranted thatno real questionconcerning representation,with respect to Respondent's technical and office workers,hadpreviouslybeen presented. The record shows, however,thatONE's August 15 representation claim reachedFairless beforeNVEU'srecognitiondemand; CounselPowell's August 19 reply, which specifically rejected ONE'sclaim for Newbury Park's technical and office workers,bottoming that rejection upon purportedly "reliableinformation" which indicated that a so-called vast majorityof the workers' group designated had become NVEUsupporters and no longer desired ONE representation, was,concededly, dispatched before any consensus whateverregarding the card count procedure, upon which Respon-dent would now rely, had been reached. Respondent'spurportedly "reliable information" relative to NVEU'smajority status, then, derived from nothing more thanAttorney Goldstein's flamboyant production of some 500signed designation cards during the previously concludedrepresentation case hearing, coupled with his challengingdeclaration that such cards would demonstrate NVEU'smajority status within "any unit" which might be foundappropriate, therein, for collective-bargaining purposes.Nothing within the present record, however, would warranta conclusion that NVEU's July 22 stack of designationcards compassed a majority of Respondent'stechnical andofficeemployees, working on that date, or that Respon-dent'smanagementhad reasonable grounds for belief thatitdid compass such a majority.BeforeReverend Rehn-berg's card-check, so far as the record shows, these cardshad never been reviewed,segregated,or counted on thebasis of their "P & M" or "T & 0" classifications. This trierof fact notes, further, that NVEU's cards were produced inconnection with a representation proceeding wherein thescope of UAW's proposedproductionand maintenancebargaining unit would be determined.Within such acontext,Goldstein's claim,previously noted, was reallynothingmorethan a claimthatNVEU's cards wouldcompass a worker majority within any conceivable "P &M" group which might be found appropriate, thereafter, forcollective-bargaining purposes.Confronted with Goldstein's declaration, which inciden-tally,was made off the record, ONE's president, so far asthe record shows, said nothing. Respondent's counsel 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould have this Board deduce from Kniffen's silence thatONE could not have challenged Goldstein's claim. Further,so counsel's argument runs, those present when the claimwas made were privileged to conclude, from Kniffen'ssilence, that NVEU's majority status was being,sub silentio,conceded.This line of argument, however, fails topersuade.Within the context of formal representationproceedings concerned withproduction and maintenanceworkers, ONE's president faced neither a legal nor practicalnecessity to counter Goldstein's declaration. His silence,therefore, reflected no concession. Further, such silence,maintained despite Goldstein's broadly-statedmajorityclaim regarding a prospectiveproduction and maintenanceunit, could not, reasonably, have been considered a tacitconcession that NVEU, likewise, represented a majority ofRespondent'stechnical and clericalworkers.With matters in this posture, Respondent's contentionthat any "question concerning representation" which therival claims herein may conceivably have raised becamefully resolved before NVEU was recognized can hardly bedeemed persuasive.Third:Respondent's contention, that NVEU's proffered"Group A" designation cards, when cross-checked withreference to relevant personnel rosters, resolved therepresentation question, lacks merit. This Board has notedseveral times that dual designations are common when twolabor organizations are competing for representative status;with respect to such situations, the Board has held thatdesignationcardsconstitutea notoriously unreliablemethod for determining a labor organization's majoritystatus.Midwest Piping and Supply Company, supra, p.1070;Sunbeam Corporation,99 NLRB 546, 551;Novak LoggingCompany, supra,1574-1575. Further, this Board has held,specifically, that, with respect to competing union situa-tions, the numerical percentage of workers which one of thecontending labor organizations purportedly represents doesnot foreclose the existence of a real representation dispute,so as to privilege a premature recognition. SeeHigginsIndustries, Inc.,150 NLRB 106, 119. The present record,particularly, calls for such a determination, within my view.Respondent, though on notice that ONE and NVEU wererivalswith respect to so-called "T & 0" representation,made no effort to determine ONE's representative status;NVEU was, however, recognized, pursuant to ReverendRehnberg's card count, without a question raised regardingthe authenticity of that organization's proffered cardsignatures. SeeTeramana Brothers Coal Mining Company,173 NLRB No. 93 in this connection.Fourth:Respondent'smanagement, so I have found,cannot realistically claim reasonable justification for itspresumptive view that NVEU's designation cards clearlyreflected their signers' desire to be represented by thatorganization, withina separate bargaining unitlimited to so-called technical and office workers.Within his brief,UAW's counsel notes cogently that NVEU was firstorganized during July 1968 specifically for the purpose ofchallenging UAW's representation claims, withina prod-uction and maintenance worker'sunit which had not yet beenspecifically defined. Further,NVEU's designation cardsseemto have been solicited, principally, before the conceptof separate representation for technical and office workersclearly developed.President Kniffen's patent June 26 comment regardingthis possibility has previously been noted. The conception,however, does not seem to have been widely shared. Therecan be no doubt that Respondent's rank-and-file workers,then busily soliciting ONE designation cards, were reallydesirous of preservinga single,plant-wide, unit with both"P & M" and "T & 0" workers compassed therein.With matters in this posture, there can be no doubt thatRespondent's workers, when they were solicited to signNVEU designationcards,were essentially being requestedto signify their desire for representation through a local,independent union, rather than some national labororganization.NVEU's cards, therefore, could not reason-ably have beenconstrued as revealing their rejection ofONE representation within a conceivable bargaining unitlimited to technical and office workers. Certainly, Respon-dent'smanagement could not realistically consider suchcards reliably reflective of Newbury Park worker prefer-ences,choosingbetween NVEU and ONE particularly. Inshort,Respondent'smanagement could not,reasonably,consider NVEU's cards "reliable information"sufficient toresolve the specific representation question concerning "T& 0" workers with which they were confronted.Respondent contends, further, that Newbury Park'smanagement was privileged to consider ONE's claim"clearly unsupportable or specious" because it was reallynothing more than a calculated ploy conceived pursuant toUAW's suggestion; proffered without a hope that recogni-tionwould be granted; relegated to limbo promptlythereafter without serious protest; and revived subsequent-ly merely to provide collateral support for UAW's currentlypressed representation election contest.These contentions, within my view, lack merit.First: Inote that ONE's August 15 claim letter antedated NVEU'srecognition demand; the present record, further, will notsupport determination that ONE's letter was drafted or sentmerely to countersome foreseenor foreseeable NVEUrecognition demand covering technical and office workersherein.Respondent's counsel, therefore, can hardly con-tend, persuasively, that ONE's claim was proffered merelyto forestall some prospectiveNVEU success.Second:Respondent cannot contend responsibly that ONE'spreviously revealed posturewarrantedmanagement'srejection of Kniffen's August 15 letter as nothing more thansham.In this connection,of course,Respondent presuma-bly wouldhave this Board note the remarksof AttorneyFriedman during ONE's two June membershipmeetings;Friedman did suggest, first, that ONE'S membership,within his view, would be well advised not to contestUAW's representation campaign for production andmaintenanceworkers,and,secondly, that followingONE's contract termination the division's technicaland clericalworkerswould,presumably,go unrep-resented.The record, however, will clearly warrant aconclusion that Friedman's last noted remark reflected hislegal opinion merely; no decision, chargeable to ONE'sleadership, reveals any formal relinquishment of thatorganization'sclaim to representso-called "T & 0"workers. PresidentKniffen's June 27 comment, rather, NORTHROP CORPORATION197suggestshis readiness to proceed, via the petition route, forthe purpose of establishing ONE's majority status; the factthat ONE thereafter shifted the stated basis upon which itwas claiming representative status does not, within myview,warrant a determination that the claim, whenpresented finally, was totally lacking in substance.Third.-Though, concededly, ONE filed no petition for certifica-tion, covering a proposed bargaining unit of technical andoffice workers, following Respondent's August 19 rebuff,such a failure to file provides no persuasive support forRespondent's retrospective contention that ONE's presi-dent had knowingly proffered a baseless claim. Previously,within this decision, reference has been made to well settleddoctrine that a claimant organization's failure to file apetition for certification will not preclude a determinationregarding the presence of a real question concerningrepresentation.Higgins Industries, Inc., supra, Air MasterCorporation, supra,,Novak Logging Company, supra.Re-spondent's management representatives, therefore, cannotclaim privilege with respect to their rejection of ONE'srepeated recognition demand, merely because no petitionforcertificationfollowed.Within his brief,GeneralCounsel notes cogently that Respondent's management,itself,could have readily called into play the statutoryelectionmachinery. SeeN.L.R.B. v. Signal Oil and GasCompany,303 F.2d 785, 788 (C.A. 5), fn. 3, in thisconnection. Therein the court noted that:An employer who is faced by rival claims can bothprotect himself from possible unfair labor practicefindings and speedily bring an end to the stalemate inthe.bargaining process, for Section 9(cXl) of the Actempowers him to file a petition for an election undersuch circumstances.... Furthermore, until the Boarddetermines that a question concerning representationdoes not exist, an employer faced with "possible legaljeopardy under theMidwest Pipingdoctrine" can refuseto bargain with the incumbent union without violatingits duty to bargain under Section 8(a)(5).Respondent, therefore, lacks requisite standing to com-plain, currently, that ONE's failure to file a representationpetitionherein reflected some consciousness that arecognition claim bottomed upon representative interestwould be found lacking in substantiality.In this connection, Respondent contends, further, thatONE's more recent history retrospectively reveals thespeciousquality suffusing the organization'sAugust15/August 19 claims for continued recognition. The presentrecord, however, does not, when considered in totality,support Respondent's position. True: documentary eviden-ce, together with testimony, has been proffered whichwould probably warrant determinations that PresidentKniffen, when told that Respondent's management wouldrecognize NVEU following its first recognition demand,made no protest; that he never, thereafter, reiterated ONE'sclaim,; that ONE's leadership lodged no subsequent protestwhen Respondent's management committee, together withNVE1J's representatives, began contract negotiations; thatno gauntlet was thrown, or question raised, either whenNVEU's contract was consummated or when it was laterrevised. Further, determination might well be consideredwarranted thatONE's regular monthly membershipmeetings were thereafter suspended;that voluntary duescollections fell off significantly;thatONE's treasurydwindled.The record,fairly construed,likewise suggestspossible determinations that ONE's chief steward wasnever directed to continue servicing Respondent's technicaland office workers,and that ONE's postcontract financialdisbursement reflects no significant representative func-tions discharged.Nevertheless,Respondent's managementrepresentatives cannot contend,persuasively,that thesesubsequentdevelopments,suggesting ONE's drift towardinnocuous desuetude provided their reasonable ground forbelief that ONE's claim,when made,lacked any good-faithjustification.Further, conceding,for argument's sake, thatONE's postcontract course did reflect a significant loss ofvitality, responsibility for such loss must,within my view,largelybe laid at Respondent'sdoor.Having rejectedONE's claim for continued recognition with respect toNewbury Park's technical and office workers,Respondent'smanagement necessarily deprived that organization'sleadership of whateverraison d'etretheir claim had beencalculated to preserve.Respondent cannot,therefore,reasonably contend now thatpost hocdevelopments withrespect to which it may properly be held responsibleretrospectively validate its prior conduct,challenged herein.With matters in this posture,determination is foundwarranted that Respondent herein,when it granted NVEUrecognition as collective-bargaining representative for adesignated group of technical and office workers, and whenitnegotiatedandmaintained a collective-bargainingcontractwith that organization covering the workersdesignated at a time when ONE by virtue of its substantial"representative interest"claim had raised a real questionconcerning representation, violated Section 8(a)(1) and (2)of the Act,as amended.b.Was NVEUgranted recognition within a properunit?This Board has held that rival representation claims,when presented,create no duty to refrain from selfhelp withrespect to their resolution unless they possess a characterand timeliness which raises a real question concerningrepresentation.William Penn Broadcasting Company,supra.And within the cited case,theBoard noted, in thisconnection, that:The existence of such a question concerning representa-tion is determinable by applying the same criteria,contemplated in Section 9 of the Act,that are uniformlyappliedby the Board in finding a "question ofrepresentation"before proceeding to an election. Oneof the essential elements for a determination that such a"question"exists is that the petitioning union,seekingtodisplacean incumbent,assert its claim toanappropriate unit of employees.[Emphasis in original.]The decision quoted,therefore, concludes that employer-respondents,when confronted with rival representationclaims,may, without running afoul of the statute, disregardclaims encompassing merely a segment of some worker'sgroup which this Board would,within a proper case, findappropriate for collective-bargainingpurposes.Suchclaims,since they raise no real representation question,creat noMidwest Pipingduty requiring the maintenance of 198DECISIONS OF NATIONALLABOR RELATIONS BOARDstrictneutrality.And conversely when employers thusconfronted choose to grant one claimant labor organizationrecognition,within some "inappropriate grouping of aminority of the employees" properly concerned, whileconcurrently refusing to bargain with their duly designatedmajority representative within some larger, more inclusive,bargaininggroup necessarily provide the recognizedclaimant with statutorily-proscribed assistance and supportthereby. This Board has so held.EasternMassachusettsStreetRailwayCompany,110NLRB 1963, 1966-67;compareTower Iron Works, Inc.,150 NLRB 298, 302-303,in this connection.These cases, within my view, provide a supplementaryalternative justification for my conclusion that Respondentherein,when it rejected ONE's claim for continuedrecognition,and concurrently granted NVEU promptrecognition for so-called "Group A" technical and officeworkers, violated the statute.The present record, clearly, requires a determination thatRespondent's workers with "Group A" job classifications,when NVEU first claimed representative status with respectthereto, constituted "merely a fraction" within a largergroup of Respondent's technical and clerical personnel.The Regional Director's representation case decisionrefers to some 320 workers listed on Respondent's technicaland clerical roster.Within this comprehensively definedgroup, 79 workers held so-called "Group A"classificationswhen NVEU's demand with respect thereto was presented.Previously, within this Decision, reference has been madetoNewbury Park's historical bargaining unit. Thatcontractually defined group, though it did not encompassRespondent's professional, confidential, ormanagerialpersonnel,did include production andmaintenanceworkers, together with technical and office personnel,within a single,plantwide unit deemed appropriate forbargaining purposes. Necessarily, therefore, when UAW'srepresentationpetitionwas filed seeking certificationwithin a limited "P & M" bargaining unit the division'spresumptively excluded technical and office workers wereslated to become a so-called "residual" group, whichComplainant Union-Petitioner or some other labor organi-zation which might be certified following a Board-conduct-ed election would not, thereafter, represent. Within thislarger class of prospectively "unrepresented" workers, thosewith so-called "Group A" classifications constituted neithera separate homogeneous craft group with special skills, nora functionally distinct department. Determination seemsclearlywarranted, therefore, thatwhen Respondent'smanagement recognizedNVEU as theircollective-bargain-ing representative it did not constitute a proper "residual"bargaining group.This Board has, consistently, refused to find proposedbargaining groups limited to residual worker classifications"appropriate"when they comprise merely a nondistin-guishable segment within some larger group of unrepresent-ed workers.Horsehoe Club Operating Company,172 NLRBNo. 198, 69 LRRM 1048, 1049;North AmericanAviation,Inc.,131NLRB 399, 401-404. CompareBendix Corpora-tion,168 NLRB No. 55, 66 LRRM 1332, 1333-34;BuddCompany,154 NLRB 421, 428;Swift Company,127 NLRB87;DailyPress,Inc.,110NLRB 573, 578;JacobsManufacturing Company,99 NLRB 482, 483-488, in thisconnection. Conversely, proposed bargaining units whichcomprise "all" currently "unrepresented" workers within aparticular plant facility or larger complex have been foundproper for collective-bargaining purposes. CompareHotelEmployersAssociationof San Francisco,159 NLRB 143,144, 149, 153, andPennsalt Chemicals Corporation,119NLRB 128, 129, in this connection.The Division'smanagement,when NVEU's August 16recognition demand was received, must have known that"Group A" workers constituted merely a segment ofNewbury Park's total clerical and technical personnel.Further,Respondentmay properly be charged withknowledge, within my view, that some additional technicaland clerical classifications within ONE's historical bargain-ing coverage, with their prospective unit placement thenbeingdisputed,might subsequently be deprived ofrepresentationpreviouslyenjoyed,throughtheir"exclusion" from UAW's prospective production andmaintenance bargaining group.Withmatters in thisposture,Respondent'smanagement was on notice, so Ifind, that, shouldNVEU's recognition demand for abargaining unit limited to so-called "Group A" workers begranted, such a decision might well prove precipitate.Nevertheless,Respondent grantedNVEU's requestpromptly. Thereby, Respondent'smanagementrealisticallydetermined at its peril that NVEU's recognition, within abargaining unit limited to workerswith "Group A"classifications,would resolve a real"question concerningrepresentation" for a presumptively appropriate bargaininggroup.This,Respondent's management need not havedone.Previously, within this Decision, reference has been madetoNVEU's August16 letter,inwhich Respondent wasrequested to treat that organization's concurrent recogni-tion requests, for both "Group A" and "Group B" workersrespectively, as continuing requests; Respondent's manage-ment was told that "if you are not prepared to allow us toprove our majority to you at thistime in some feasiblemanner-butwish to do so in future" notice ofmanagement's desireshould be communicated promptly bytelephone or letter.With this option freely presented,Respondent'smanagementcould have chosen to deferrecognition,pending a final RegionalOfficedeterminationregarding the composition of Complainant Union-Petition-er'sprospective production and maintenance bargaininggroup which would necessarily define those "residual"technical and clerical classifications removed therefrom.For reasons not specifically proffered, however, Respon-dent never considered deferral.Instead,Respondent determined to grant recognitionforthwith.NVEU's representativestatuswas conceded,followingReverendRehnberg's cardcheck,withinapurported bargaining unit compassing no more than 79workers with some 49 job classifications, this, despitemanagement'sknowledge that a Regional Director'sdecision regarding unit placement for some30 disputedclassifications,withmore than 180 workers concerned,would subsequently be rendered. The present record,summarized in relevant part, previously, within thisDecision,will,withinmy view, fully support a factual NORTHROP CORPORATION199conclusion that Respondent, thereby, recognized NVEUfor nothing more than a limited number of so-called "T &0" classifications, which this Board could not, consistentlywith well-settled decisional doctrine, rationally consider aproper unit for collective-bargaining purposes.With matters in this posture, further, determinationseems clearly warranted that Respondent's management,when it purported to resolve a question concerningrepresentation by granting NVEU recognition within aclaimed unit not appropriate for collective-bargainingpurposes,provided the labor organization designated withstatutorilyproscribed assistance and support.EasternMassachusetts Street Railway Company, supra; Tower IronWorks, Inc., supra.I so find.2.Respondent's contractual union-securitycommittmentWithin his brief, General Counsel contends that Respon-dent herein since it granted NVEU recognition undercircumstances statutorily proscribed and thereafter negoti-ated,maintained and effectuated a collective-bargainingcontract with that organization containing union-securityprovisions,violated, and continues to violate, Section8(a)(3) of the statute. This charge, within my view, cannotbe sustained.Respondent's contractual committment, now in question,contains no conventional30-day union-securityclause,comparable with the provision which ONE's recently-terminated contract had embodied. The division's manage-ment was, rather, committed merely to effectuate certainlimited maintenance of membership requirements, coupledwith a voluntary dues checkoff provision. General Counselhas cited no decisional support for hissub silentioproposition that,when respondent-employers negotiate,maintain, or effectuate such circumscribed union-securityprovisions, they are necessarily committed to discrimina-tion statutorily forbidden.My own research has revealednone;the precise question,indeed,seems never to havebeen litigated.Relevantprecedents suggest, rather, that statutorysanctions predicated upon purportedly coercive union-security requirements cannot stand:unless there is support in the evidence that [unionmembershipstatus] wasinduced, obtained, or retainedin violation of the Act ... .SeeLocal 60, United Brotherhood of Carpenters and Joinersof America, AFL-CIO v. N.L R.B.,365 U.S. 651, 655-656.CompareN.L.R.B. v. Adhesive Products Corporation,258F.2d 403 (C.A. 2), 42 LRRM 2421, 2425;N.L.R.B. v.Shedd-BrownMfg. Co.,213 F.2d 163 (C.A. 7), 34 LRRM2278, 2283;N.L.R.B.v.BraswellMotor Freight Lines,209F.2d 622 (C.A. 5), 34 LRRM 2270;Chun King Sales, Inc.,126 NLRB 851, 853-854, and cases therein cited. No suchshowing can be considered made when the record containsno evidence whatever that Respondent's technical andclericalworkerswere "coerced" to become NVEUmembers, or to retain such membership. With matters intheir present posture, I find no determination warrantedthat Respondent violated Section 8(a)(3) herein.B.Respondent's ConductAffectingProduction andMaintenanceWorkersSection8(a)(2)of the statute proscribes employerconduct calculated to "dominate or interfere" with a labororganization'sformationoradministration,orto"contributefinancialor other support" thereto. Therelevant cases hold, therefore, that "employer support of an`inside'or `independent'labor organization,even absentcompanydomination,constitutes unlawful interferencewith employees' freedom of choice" statutorily guaranteed.IrvingAir Chute Company v. N.L.R.B.,350 F.2d 176,181-182 (C.A. 2). The presence of statutorily proscribedinterference,moreover, must be determined "by carefulscrutiny of all the factors, often subtle, which restrain theemployees' choice" for which a particular employer-respondent may fairly be considered responsible.Interna-tional Association of Machinists v. N.L.R.B.,311 U.S. 72, 80.See, likewise,Harrison Sheet SteelCo. v. N.L.R.B.,194 F.2d407, 410 (C.A. 7); therein the court stated:Ithas repeatedly been held that an employer may notintrude in matters concerning the self-organization ofhis employees.He must refrain from all interference. Hemust maintain a strictly neutral attitude.Especially isthis so where the adherence of the employees is beingsought by rival labor organizations.See, further,Powers Regulator Company v. N.L.R.B.,355F.2d 506, 509 (C.A. 7);St. Louis Independent Packing Co. v.N. L. R. B.,291 F.2d 700, 704 (C.A. 7);N. L. R. B. v. VaporBlastMfg.Co.,287 F.2d 402, 404-405 (C.A. 7). Therationalewhich dictates strict neutrality for employersconfronted with rival representation claimants has, per-haps, been set forth most cogently within the SupremeCourt's decision inI.A.M. v. N.L.R.B.,previously cited.Therein, the court observed that:Known hostility to one union and clear discriminationagainst it may indeed make seemingly trivial intima-tions of preference for another union powerful assist-ance for it. Slight suggestions as to the employer'schoice between unions may have telling effect amongmen who know the consequences of incurring thatemployer's strong displeasure.The freedom of activitypermitted one group and the close surveillance givenanother may be more powerful support for the formerthan campaign utterances.See,more recently,Alarm Device Manufacturing Co.,175NLRB No. 104 (TXD). These decisional guidelines, withinmy view, provide the touchstone whereby Respondent'scourse of conduct, herein, must be tested.The present record, considered in totality, fully sustainsGeneral Counsel's contention that Respondent's posturethroughout the representation election campaign withwhich we are concerned reflected statutorily proscribedinterference,togetherwith contributions of support.Respondent's determination to mount a campaign ofresistance, with respect to UAW's representation bid, wasforeshadowed within the division's first set of detailedinstructions, distributed to supervisors. These managementspokesmen were told,inter alia,that they might freely tellemployeesRespondent would rather deal with themthrough their established representative, (ONE), thanthrough some "outside" labor organization. That determi- 200DECISIONSOF NATIONALLABOR RELATIONS BOARDnation,further,was given forceful expression when GeneralManager Gasichtold ONE's president and vice president,"Well, if you are notgoing to fight them, [UAW I step backout of theway, becauseI am not going to takeany ordersfromDetroit."Thereby,Gasich clearlyrevealed hisdisposition to resistUAW's organizationalcampaign,together with resentment generatedby ONE'sprofessedreluctance to join Respondent'smanagement,behind thebarricades.These declarations,considered in themselves,cannot befound unfair labor practices under Section10(b). Theyhave,nevertheless,been citedfor theirbackgroundrelevanceand materiality; they providea context, withrelation to which determinationsmay bereached regardingRespondent'smotivation,generally,throughoutthe periodwithwhich this consolidated case is directly concerned.Proceeding consistentlywiththispolicy,Respondent'smanagement clearlywelcomedNVEU's formation;throughout the representation election campaign whichfollowed,Respondent'swritten and verbal pronounce-ments directedtoward Newbury Parkworkers generallyfeatured statements calculated to magnifyNVEU's pres-tige,while denigratingUAW's worth. Thesestatementscompassedmore than "slight suggestions" or "trivialintimationsof preference"within my view.Respondent's first significant contribution,so the recordshows,became manifest when management determined togrant NVEU's August 16recognition demand covering alimited group of technical and clerical workers.Northrop-Ventura'sdetermination to proceed in this connection,considered without regard to questions of legality,necessar-ily vested NVEUwith substantial prestigewhichRespon-dent's several spokesmen,subsequently,confirmed. AnyconclusionthatRespondent'sAugust 19/August 21 courseof conduct,previouslynoted herein,developed withoutmanagement's conscious awarenessthat NVEU's concur-rent campaign for worker support within a prospective "P& M" bargaining group might be strengthenedthereby,would be naive.Within his brief,General Counsel suggests,specifically, that:Respondent seized uponNVEU's demand for recogni-tion in a unit of office and technical employees as ameans of defeatingtheUAW'seffort to organizeRespondent's production and maintenance employees.This contention,within myview,possesses merit.This trierof fact notes,first,thatpromptly followingNVEU'srecognition that organization was provided with fivesubstantial,glass-enclosed,lock-fitted,bulletinboardswithin a plantfacilitywhichhoused mostNewbury Parkproduction and maintenanceworkers,but no more than three(3) technical or clerical employees.Further,the presentrecord shows that when Respondent's contractual negotia-tionswithNVEU culminatedin consensus managementpublicizedthesignificant"economic" provisions ofNVEU's contractualsettlement with a bulletin distributedthroughoutRespondent'sNewburyPark facility,notmerely to those"Group A" workerswhom the contractcovered.Previously,before their contractual consensus, noted,was reached,Respondent'smanagementand NVEUrepresentatives had negotiated a revised work schedulecalculated to permit workers representedby the latter 4consecutivedays off,in conjunction with their forthcomingThanksgivingDay holiday.Respondent'sbulletinwithrespect thereto,when distributed, did pointout that theschedule in question had been negotiatedwith NVEU forworkers whom that organization represented. Nevertheless,the negotiatedholidaywork schedule was"established" forallNewburyPark workers,with certain limited exceptions.Nothing within Respondent's published bulletin suggestedthat such a revisedholidaywork schedule had been"established"fornonrepresentedworkers pursuant tomanagement'sdecision;Respondent'sproduction andmaintenance workers were,rather,permitted to deduce thatNVEU's negotiators had functioned,effectively, for theirbenefit.True,Respondenthad previouslynotifiedNewbury Parkworkers generally that a comparablymodified Fourth ofJuly holiday workschedule had been"established" for"all" employees through negotiationswith ONE pursuantto contract.The messagesconveyedwithin these severalbulletins,however,cannot be reasonablycompared. WhenONE's leadership negotiated the modifiedFourth of Julyschedule, they were functioning,pursuant to contract, for alargeconstituency.NVEU's representatives, however,could claim no contractual standingforworkschedulenegotiations;further, they thenrepresented no more than79 technical and clerical workers.NVEU'snegotiators,nevertheless,were credited,subtly but sufficiently, withobtaining,through bargaining,the publicizedThanksgivingDay holidayschedule forallfacilityworkers,even theproduction and maintenance workers whomthey did not,yet, represent.General Counselwouldhave me find,with matters in thisposture,that,the "intended and calculated" thrust ofRespondent'sbulletinwas to promise production andmaintenanceworkers that they stood to gain specialconsiderationthrough NVEUrepresentation.With dueregard for the record,considered in totality, such adeterminationmay not be warranted.Therecan be nodoubt,however,that Respondent's bulletin,with which wearenow concerned,did vest NVEUwith significantprestige.Within its relevant context, therefore, Respon-dent'sannouncementmay properlybe characterized asreasonablycalculated topromote NVEU'scampaign,thereby necessarilycounteringUAW's thrust. I so find.Respondent'sNovember 14 published bulletin whereinvarious substantive terms, set forthwithin NVEU's newly-negotiated contract,covering technical and clerical person-nel, were detailed has been noted. Respondent'sNewburyParkemployees generally, but production and maintenanceworkers particularly, were told, therein,that contractuallycovered workers would receive a wage increase retroactiveto August19, directlyfollowing ONE's contract termina-tion date.Within a short time thereafter,so the recordshows,the division's production and maintenance workerswere being told,however, that Northrop-Ventura could notthen grant them a comparable retroactive wage increase,becausestatutoryprovisions governing the conduct ofconcerned parties duringthe perioddirectly preceding arepresentation vote would bar such a managerial decision.Setting aside,for the moment,those questions which have NORTHROP CORPORATION201been raised regarding the latter statement'spropriety,determination seems clearly warranted,consistently withGeneral.Counsel's contention, thatRespondent's signifi-cantlycontrastedpronouncements,per se,providedpowerful supportforNVEU'srepresentation electioncampaign;they suggested,clearly,that Newbury Park'sproduction and maintenance workers,could blame man-agement'sdeferralpolicy,with regard to their possibleretroactive raises, upon UAW's meddlesome presence.In reaching this conclusion,the present Trial Examinerdoes not,consistentlywithRespondent counsel's colorfulphraseology,consider the collective-bargaining relationshipwith which we are concerned herein as constituting "someghastly conspiracy being hatchedby shriveledlittlemenwearing green eye shades in the depths of bat caves." True,NVEU was throughoutthisperiod thebeneficiary ofstatutorily proscribed assistance and support.My determi-nation with regard to the present matter,however,does notderivefrom that factual conclusion.It derives,rather, frommy determination that Respondent'spurportedlystraight-forward publicity program with regard to retroactive wageincrease grants possessed a reasonably foreseeable tenden-cy to interfere with,restrain,and coerceNewbury Park'sworkers,with respect to their choice of collective-bargain-ing representation.Respondent's counsel would have thisBoard notethatUAWfirstbroached the question ofretroactivewage and fringe benefit adjustments forproduction and maintenance workers;he suggests,with dueregard for Respondent'ssuccessive rejoiners, that "thewhole affair"should be considered nothing more than aseries of "propaganda parries and thrusts" with both sidesstriving to shift blame for a distressing situation. Thiscontention,withinmy view,lacksmeet.Respondent'srepeatedly declared position,regardless of the purposewhich may have motivated its declarations,was, clearly,calculated to promoteNVEU's stature while concurrentlydenigratingUAW's purported "dog-in-the-manager" pos-ture.Further,Respondent's publicizedclaim that UAW'srepresentation petition created a legal "stymie"for "P &M" raises derived from a misconception;further discussionwith respect thereto will be found,subsequently, within thisDecision.Respondent's position was reiterated,subsequently, withvarying phraseology and within varying contexts, through-out bulletins and correspondence directedtoNewburyPark workers generally onNovember 21and December 10before the representation vote,and, further,on December24, January2, 1969,and January24 thereafter.I find,consistent with GeneralCounsel's contention,that Respon-dent management, thereby,breached its professed postureof strict neutrality,provided NVEU withpotent forbiddensupport,and, contrary to law, has interfered with itsworkers'freedom of choice.I find merit,further,with respect to General Counsel'scontentionthatRespondent'sgeneralmanager,for thepurpose of counteracting UAW's organizational campaignand securingNVEU's entrenchment,conveyeda messagetoNewburyPark'sproduction and maintenance workersthat,should they designateUAW theirrepresentative,Respondent would not strike a bargainwith thatorganiza-tion differentfrom NVEU's contractual settlement.Mydeterminationderives fromGasich'sversionofhisDecember 16 cafeteria remarks.His speech,despite itsseeming"rhetoricalquestion"phraseology,was reasonablycalculatedtoconveythe thought that Respondent'sworkers would derive no measurablebenefit should theydesignateUAW theircollective-bargaining representative.More particularly,General Manager Gasich was, essential-ly,pointingout that Respondent'sproductionandmaintenanceworkers would findtheirUAWsupportproductiveof futility,since,should that organization wincertification,thedivision'smanagement contemplatedgranting nothingmore than wage and fringe benefitchanges matching those whichNVEU's contract contained.Standing alone,such comments might well be consideredstatutorily privileged"argument"merely.However,withintheir context,which included several referencesto UAW'sstrike record,together with that organization's purportedlymilitant,potentially"bullying"posture,whichGasichcontrastedwith NVEU's so-called "constructive"negotia-tions,there can be no doubt that Respondent generalmanager's proclaimed stance was reasonably calculated toderogateUAW's goalswhile proclaiming that organiza-tion'sprospective powerlessness with respect to winningfurther benefits;thereby Gasich was necessarily conveyingthe thoughtthatNewburyPark'sworkers would find itfutiletodesignateUAW, rather than NVEU, theircollective-bargaining representative.I so find.Previously,within thisDecision,reference had beenmade to Respondent'sDecember17distributionofretroactivepaychecks for "GroupB" workers,some 140 innumber.The record,withinmy view,will support aconclusion,consistent with GeneralCounsel's contention,that this felicitously timed distribution was not fortuitous,but that Respondent's personnel, responsiblefor payrollcheck preparation,made a special effort to prepare theseretroactivepaychecksfor distribution before the scheduledDecember 18 representation vote.The recordshows that following theNovember 13signing ofNVEU's first contract the work required toprepare and process retroactive paychecksfor "Group A"workers did not really begin until November22. Thereafter,through coordinated efforts which involvedbothRespon-dent'spayrollaccounting departmentand NorthropCorporation's data processing section,retroactive pay-checks for these workers were prepared and distributedwithin 21 days,on December 12 and 13 respectively. Thesewere Respondent's regular weeklypaydays.By contrast,the procedure required to process Respondent's secondbatch of retroactive paychecks was initiatedpromptly,following the December 10 bargaining session during whichcontractual coverage for so-called"GroupB" workers wasnegotiated.Their checkswere ready for distribution within6 days;distribution was effectuated on the seventh.Primafacie,this temporal discrepancy suggests that the processingof "GroupB" workers'checks must have been expedited.Respondent's director of general accountingand policy,Charles Hass, proffered detailed testimony regarding thistime differential.He declared that the first group ofretroactive checks constituted the division's "first proof"with respect to the computer program,previously estab-lished,whereby the requisite data for retroactive pay 202DECISIONS OF NATIONALLABOR RELATIONS BOARDcomputations had been accumulated. Therefore, so Hasstestified,the computer data printout and consequentchecks were reviewed carefully. The second group ofchecks, so Hass claimed, were derived from less detaileddata, requiring a shorter computer printout and, conse-quently, less detailed checking and verification.Hass'testimony, nevertheless, warrants a determination, withinmy view, that work on Respondent's second batch ofretroactive paychecks was hastened. The requisite payrolldepartment calculations, thought initiated promptly, couldnot be completed for transmittal to Respondent's dataprocessing section before Respondent's normal daytimeFriday, December 13, shift terminated. These calculationswere thereafter carried to conclusion before midafternoonon Saturday,December 14, specifically,with severalvolunteers workingovertime.Respondent's data processingsection, which received these check calculations Saturdayafternoon, completed its task of check preparation byMonday,December 16; the checks were, therefore,necessarily processed sometimeduring the weekendperiod.Though Respondent's data processing section normallyworks 7 days per week, Hass concededly had requested thatdepartment torealignitswork schedule, so that theseretroactive paychecks could be processed promptly follow-ing their Saturday transmittal.Though Hass subsequently stated, while a witness, thathe had been primarily concerned with facilitating thedistribution of Respondent's second batch of retroactivepaychecks before the Christmas holidays, he conceded thatthisconcern could have been satisfied through theirdistribution on December 20, Respondent's next regularpayday. Respondent's director of general accounting andpolicy then testified, when questioned by Respondent'scounsel, that his determination to facilitate a checkdistribution before the forthcoming representation vote,promptly following their preparation, derived from his"feeling" that such promptness was required, since themoney "belonged" to the workers concerned; Hasscontended that he was, therefore, obligated to get it to themas quickly as possible. The contention, within my view,lacks persuasive thrust; the record shows that Respondent'spayroll department normally holds regular paychecks for 2days following their preparation, regardless of somesupposed duty dictating their prompt distribution. Respon-dent's proffered rationale for its preelection distribution ofretroactive paychecks on December 17, within my view,must be rejected.Though Respondent maintains that no special effort wasmade to distribute the second group of retroactive checksbefore the scheduled vote; that NVEU's representativesreceived no committment, during their December 10bargaining session, with respect thereto; and that no oneknew, before December 16, that the distribution could bemade before the representation vote, these defensivecontentions lack record support. Clearly, the procedurefollowed in connection with check data preparation washasty. The checks were distributedimmediatelyfollowingtheir preparation; they were not held until Respondent'snext regular payday. And, finally, this trier of fact notesthatNVEU's preparatory work for a final campaignhandbill,draftedparticularly to feature the "seconddistribution of retroactive paychecks,had begun severaldaysbeforethe checks were distributed.The handbill,which provedto be NVEU'smost costly forthe campaign,featured pictures of numerous"Group B"workers purportedly holding their retroactive paychecks;these checks,however,had been borrowed from various"Group A"workers.The pictures were,so the recordshows,madebeforeRespondent'sDecember 17 retroactivepaycheck distribution.The contention,suggested herein, that NVEU's leader-shipwould have prepared this costly propaganda coupsolelyon the basis of some speculative hope that apreelection retroactive check distribution would take place,strainscredulity.Within his brief,GeneralCounselsuggests,contrariwise, thatRespondent'smanagementtimed the second retroactive paycheck distribution,deliber-ately, to permitNVEU's reference thereto within its so-called last hour campaign leaflet.The contention, however,seems somewhat strained;upon the present record,determination can hardly be considered warranted thatRespondent'smanagement wasprivyto NVEU's campaignplan,or that Respondent'spersonnel,with knowledge,proceeded to rush a check distribution specifically tovalidate that organization's planned propaganda appeal.This trier of fact is satisfied,nevertheless,thatRespon-dent'smanagement did make a special effort to get thesecond batch of retroactive paychecks distributed beforethe scheduled election and that Respondent's hurriedprogram in this respect derived,not from businessconsiderations,but from its previously noted purpose toprovide NVEUwith prestige,countering UAW's represent-ation campaign thereby.I so find.Well settled decisional doctrine teaches that employer-respondents violate Section 8(a)(3) and(I)of the statutewhen,for the purpose of influencing a Board election, theywithhold,from workers within the prospective votinggroup,pay raises granted other employees.N.L.R.B. v.Great A &P Company,166 NLRB27, 29,enfd.409 F.2d296, 298(C.A. 5). Accord:Russell-Newman ManufacturingCo. v. N.LR.B.,406 F.2d 1280(C.A. 5). The withholding ofa pay raise,granted to other workers,from those within theprospective voting unit, constitutes statutorily proscribeddiscrimination against those workers who are distinguisha-ble only by their participation in protected activity, sincesuch discriminationmay "to some extent" discouragemembership in a labor organization by inducing deprivedemployees to vote against the union.N.LR.B.v. GreatA &P Company,supra.Though it may be necessary to prove theparticular employer'spurpose to discriminate so as todiscourage union membership,specific evidence of suchmotivation is not required.SeeRussell-Newman Manufac-turingCo.v.N.L.R.B.,supra,inthisconnection.General Counsel's burden, with respect to this aspect of thematter,willbe considered satisfied by proof that theparticular employer-respondent had specifically directedhis workers' attention to the so-called union aspect of theirsituation.Stating the matter shortly:When employersdeclare their desire to grant immediate wage or fringebenefits to employees, but then shift,to the labororganization concerned,the blame for their failure to grantsuchbenefitspromptly,determination is considered NORTHROP CORPORATION203warranted that they have been seeking to discredit thatlabor organization, and to discourage membership therein.McCormick Longmeadow Stone Company,158 NLRB 1237,1242. Accord:Big Three Industrial Gas & Equipment Co.,181NLRB No. 180 (TXD);The Deutsch Company, MetalComponentsDivision,178NLRB No. 95. Within theDeutsch Companycase last cited, this Board recently statedthe relevant decisional principle positively:When confront-ed with a labor organization's representation campaign,concerned employers must determine whether to grant orwithhold benefits just as they would normally, absent thelabor organization's presence.These principles, clearly, must be considered determina-tive herein. Respondent, when confronted with UAW'sNovember suggestion that a wage increase was warranted,which the labor organization coupled with a promise thatno unfair labor practice charge would be filed should suchwage increasebe granted promptly, declared its desire tofind some "legal way" to grant retroactive raises, matchingthose negotiated within NVEU's contract, to workers whowere purportedly being denied such benefits through nofault of their own. This last reference, within my view, wasclearly calculated to convey the thought that, but forUAW's presence and their support for that organization,Newbury Park's production and maintenance workerswould have been scheduled to receive their wage raise. AndRespondent's further comments, both its November 15letter and November 21 bulletin previously noted, definedthree conditions which under current circumstances wouldhave to be satisfied before retroactive raises could begranted;UAW, NVEUPresident Means,and the Board'sRegionalDirector,respectively,would have to provideRespondent with written statements that no unfair laborpractice charges or prospective election objections wouldbe filed, entertained, or sustained, consequent upon suchgrants.Despite this conditional proffer, Respondent'sworkers were concurrently told thatUAW'swaiver promiseconstituted merely a "crude attempt to trick and mislead"since theBoard'sRegionalDirectorcould not giveassurances that relevant unfair labor practice chargeswould not be filed or entertained. With matters in thisposture,Respondent'smanagement, through its several"propaganda parries and thrusts" respectively, had firstcreated the requirement of written consent or reassurancefor this Board's Regional Director, knowing full well thatBoard officials do not normally give such consent orreassurance;thenRespondent had blamed UAW forsupposedly proffering something (the proposed waiver ofunfair labor practice charges) which UAW knew it couldnot deliver.Thereby,Respondent'smanagement had"made it appear" that Northrop-Ventura stood ready,willing, and able to grant the retroactive raises in question,but that UAW could notfulfill itspromise Respondentwould be saved harm. On December 10, before thescheduledrepresentation vote,Respondent reaffirmedits position that the "current NLRB proceeding" had heldup the wage and benefit adjustments which Newbury Parkworkers "would have received" previously. Thereafter,following the election, in Respondent's December 24,January 2, 1969, and January 24 bulletins, this theme wasrepeated,with particular reference to UAW's electionobjectionsand pending unfair labor practice charges.Complainant Union-Petitioner,particularly,was clearlyblamed for purportedly "punishing" the Division's workers,by depriving them of payincreasesthrough its resort toBoard processes.In a recent Board decision, which dealt with a situationclosely paralleling that presented herein, the determinativelegal principle previously noted, stands reaffirmed,TheGates Rubber Company,182 NLRB No. 15. Therein, theBoard has noted that:It is uncontradicted that unit employees expressed akeen interest in the timing of the wage increase,and it isundisputed that, were it not for the union election, theprint-shop employees would have received the wageincrease comparable to and at the same time as thatnegotiated by the Respondent and the Rubber Workers.In these circumstances, neutrality is not maintained by anannounced withholding of a wage increase because of apending Board-conducted election. It is well-settled thatthe employer's legal dutyis toproceedashe would havedone had the union not been on the scene.Here theRespondent withheld increases which would normallyhave been granted but for the presence of the Unionand pendency of the election and advised employeesthat their wage increases were being withheld for thisreason.Consistentwith this rationale, determination is foundwarranted that Respondent herein,when it withheldretroactivewage increasesfrom Newbury Park's prod-uction and maintenance employees,which their fellowtechnical and clerical workers were contractually scheduledto receive, provided NVEU with statutorily proscribedsupport, and interfered with employee free choice. I so find.C.Respondent's ConductAffectingKniffen'sWorking ConditionsThe Consolidated Complaint herein charges Respondentwith statutorily proscribed discrimination plus derivativeinterference,restraint, and coercion because Director ofIndustrialRelationsFairlessrescinded the privilegepreviously given ONE President Kniffen to spend his fullworking time policing ONE's contract. General Counselcontends that Respondent's July 9 decision, in thisconnection, constituted a calculated reprisal for Kniffen'sfailure and refusal to provide support for Respondent'seffort to keep UAWfrom organizingNewbury Park'sproduction and maintenance workers.Traditionally, ONE's president, so the record shows, hadbeen permitted to devote his full working time to ONEbusiness. Johnny Via, President Kniffen's predecessor, hadbeen permitted to do so; Kniffen had, likewise, beengranted this privilege, save for a 2-month span, approxi-mately 1 year before the period with which we are nowconcerned.At that time, ONE's president had been told thatRespondent's reason for directing his resumption of millingmachine machinist work derived from Fairless' concernthat paying a labor organization's president, for full-timeservice in that capacity, would violate the Landrum-GriffinAct.When Fairless renewed his directive that Kniffen 204DECISIONS OF NATIONALLABOR RELATIONS BOARDshould resume shop work, during their July 9 conference,he proffered the same reason for his decision.Substantially, General Counsel contends, therefore, thatRespondent'sdirective significantly changedKniffen'sworking conditions; that Respondent's contemporaneouslyproffered rationale for directing the change was pretextual;and that Fairless' restrictive direction had really beenmotivated by President Kniffen's refusal to marshall hisorganization'smanpower, prestige, and resources forresistenceto UAW's representation campaign.With due regard for the present record considered intotality, however, this contention, within my view, cannotbe considered sustained. True, General Counsel hasproffered evidence calculated to sustain a determinationthat,when UAW's campaign began,Respondent'smanage-ment was preparing to mount a counter campaigncalculated to preserve ONE's representative status. True,ONE's June 1968 tentative declaration, that no resistancewould be proffered with respect to UAW's representationclaim for Respondent's production and maintenanceworkers,may have disappointed, even angered, Respon-dent'smanagement. And Fairless did learn, sometimebefore July 9 certainly, that ONE's posture of nonresistencewith regard to UAW's campaign had disenchanted,alienated, or worried many ONE members. With matters inthis posture, some merit could, arguably, be found withrespect to General Counsel's contention, set forth within hisbrief, that:In short, by July 9, Respondent not only knew thatONE was not going to aid in its campaign against theUAW, but believed that Kmffen, ONE's president, wasresponsiblefor ONE's decision.Such a record showing, however, will not, without more,sustainaconclusion that personal hostility towardPresident Kniffen developed consequentially within Res-pondent'smanagement, or that Respondent's July 9directivederived from such managerial hostility orresentment.First:Nothing in the present record, within my view,would warrant a determination that Respondent's July 9directive reflected calculated harrassment. Kniffen was firstdirectedmerely to resume productive work within hisregular classification;when subsequently requested toprovide Kniffen with work within a different classification,however, which would permit him to weara business suitduring working hours, Fairless complied. Kniffen was told,further, that he would, upon request, be given whateverpaid "time-off" he might thereafter require to police ONE'scontract,process contractual grievance matters,or transactother company-union business.Withmatters in thisposture, General Counsel can hardly contend, persuasivelythatRespondent's directive significantly restricted Knif-fen's capacity to function, effectively, regarding ONE'sbusiness.Second:This trier of fact is not persuaded thatKniffen's reassignment to productive work,per se,consti-tuted discrimination statutorily proscribed. The fact that hemay, thereby, have been denied further "unrestricted"freedom with respect to transacting ONE's business oncompany time and property hardly qualifies as discrimina-tionwith regard to hisworkingterms or conditions; thewithdrawal of privileges or perquisites bearing no relation-ship to Kniffen's regular"work"assignment,withinmyview,cannot be considered a statutorily proscribeddepravation.Further,GeneralCounsel's present contention thatRespondent'smotivation,with respect to Kniffen's reas-signment,derived from resentment generated by his refusaltomarshall resistance toward UAW's campaign rests,primarilyupon mere surmise. The record shows thatRespondent's director of industrial relations had previouslydirected Kniffen to resume productive work approximatelyIyear previously,long beforeUAW's campaignhad begun.Some question might be raised,conceivably,whetherFairless' proffered rationale for this first directive had beenlegallywell-founded. For present purposes, however, thequestion need not be decided.General Counsel can hardly contend, therefore, thatFairless'motivation for the directive in question,pursuantto which Kniffen did performmachinistwork for some 2months,derived from antiunion considerations.Counselwould have this Board note, however, that Respondent'sdirector of industrial relations,while a witness herein, chosetoproffer a different reason for restricting Kniffen'sfreedom to pursue ONE business on company time.Fairless did testify that his most recent decision had beenmade in view of the fact that ONE was, within hisjudgment,moving off the scene.Contrary to General Counsel's contention, however, thistrierof fact does not find Fairless' present testimonyregarding his July 9 rationale"inconsistent"with the reasonKniffenwas given; rather, I find it supplementary.Therefore,even assuming,arguendo,that Fairless'profferedwitness chair recollection, regarding his reason for directingKniffen's return to part-time work, may be credited,nothing thereinwould,withinmy view, warrant adetermination that ONE's president was being subjected toreprisal.With matters in their present posture, this Trial Examinerconcludes and finds General Counsel has not providedreliable,probative,and substantial evidence sufficient towarrant a determination that Respondent'smanagementchangedWalterKniffen's working terms and conditions forstatutorily proscribedreasons.IV.OBJECTIONS TO THE ELECTIONRespondent's general course of conduct following thefiling of UAW's petition,herein found to compass severalunfair labor practices, providesmore than sufficientjustification for a Board order vacating the challengedelection results. Complainant Union-Petitioner has, howev-er, proffered testimony and documentary material suggest-ing numerous bases upon which the representation votecould be set aside.Some of these encompass conduct hereinfound statutorily forbidden.For example,UAW contends that the challenged electionresults should be vacated because Respondent'smanage-ment providedNVEUwith proscribed assistance, violatingSection 8(a)(2) thereby:1.Through NVEU's initial recognition as collective-bargaining representative for a group of workersexcluded by stipulation from the prospective prod-uction and maintenance workers unit. NORTHROP CORPORATION2052.Through NVEU's subsequent recognition as collec-tive-bargaining representative for a further group ofworkers excluded by Board determination from theproduction and maintenance workers unit.Further,UAW contends that Respondent herein unlawful-ly interfered with statutorily guaranteed rights,providedNVEU with proscribed assistance,and discriminatedagainstNewbury Park'sproduction and maintenanceworkers,violating Section 8(a)(1) and(3) thereby,when itwithheld retroactive wage and fringe benefit adjustmentsfrom such workers,under the circumstances revealedwithin the present record.These contentions,herein sustained,do provide asufficient basis for vacating the challenged election results.This Board will not certify the representative status of labororganizations found to have benefitted from statutorily-forbidden assistance or support.Reliance Steel ProductsCo.,135NLRB 730, 731;CompareWeather Seal,Incorporated161 NLRB 1226, 1229 in this connection. ThisBoard has,likewise,held that when a respondent-employerwithholds wage increases which would normally have beengranted but for some labor organization's presence and thependency of a representation election,with concernedworkers being told that their increases have been withheldfor such reasons,such workers have suffered interferencewith their statutorily guaranteed right of free choice,TheGates Rubber Company,supra;Big Three Industrial Gas &Equipment Co., supra.CompareDan Howard Mfg. Co.,158NLRB 805, 813,818, enfd.as modified in other respects,390 F.2d 304(C.A. 7) in this connection.Complainant Union contends,further,that Respondentherein provided NVEU with statutorily proscribed assist-ance,sufficient to warrant vacation of the election results:(a)By providing NVEU with five union bulletin boardsthroughout the Newbury Park facility'smanufacturingbuilding;(b) by permitting NVEU spokesmen to usecompany facilities,materials,and time while conductingthat organization's representational campaign;and (c) byallowing NVEU supporters unrestricted time to campaignon company property while enforcing a publicized no-solicitation rule against UAW supporters.Previously in this Decision,Respondent'sprovision offive glass-enclosed,lock-fitted bulletin boards,for NVEU'suse,withinNewbury Park's manufacturing building hasbeennoted;Respondent'sfavorable reaction,whenpresented with NVEU's request for bulletin board space,though not specifically designated a proscribed unfair laborpractice herein,has been considered relevant and probativewith respect to General Counsel's presentation regardingRespondent's disposition to provide NVEU with unlawfulsupport.And the present record,withinmy view, willsupport a further determination that management's con-duct,now in question,likewise constituted forbiddeninterference with the employees' free choice,providing afurther warrant for setting aside the challenged electionresults herein.With respect to UAW's further objections,previouslynoted,detailed testimony and documentary evidence hasbeen herein proffered:1.That disciplinary warning notices("boom sheets")were given three suspected UAW supporters believed tohave been involved in campaign related conversationsduring scheduled overtime working hours;that,there-after,differentUAW supporters were subjected toquestioning,harassment,and threats of discharge,reasonably calculated to interfere with or restrain theirparticipation in protected concerted activity on compa-ny premises.2.That various NVEU supporters,by way of contrast,were permitted to campaign on company premises,while on their own,or other employees',worktime,without significant restraint,through designation card,button,leaflet,and contract copy distributions,postingof publicity materials,plant conversations,and verbalcontroversy with UAW supporters; that Respondent'ssupervisors,when cognizant of such conduct,eitherraised no question regarding its continuance,or merelyadmonished the workers concerned to desist,or resumework,without giving warning notices or threateningpenalties.3.That John Green,Respondent'sdepartmentalsupervisor,within a few days following NVEU'sformation,distributeddesignationcards for thatorganization to workers in his department,requestedthese workers under his supervision to sign such cards,and suggested their subsequent delivery to Respon-dent's Superintendent W. Lange,hismiddle manage-ment superior.4.That,beforeNVEU'sformation,Respondent'ssupervisors denied UAW supporters permission to postprounion material on their Company's general purposeplant bulletin boards,despite the fact that antiunionmaterialswere being freely posted,and were beingpermitted to remain.5.That R. F. Byram,Respondent'sdepartmentalsupervisor,had knowingly permitted several NVEUleaders to meet,presumably with respect to nonbusinessrelated matters,during working hours, within a plantarea subject to his supervision.6.That SteveWrubel,Respondent'sdepartmentalsupervisor,had, during working hours,provided a draftcopy of NVEU's first contract for one worker to reviewduring his "break"time, while permitting other workersto review the self-same document during their workinghours.7.ThatDelbertHills,Respondent'sdepartmentalsupervisor,told a worker whom he supervised, KennethClint,that he(Clint)might lose his "general machinist"classification,should UAW win representative status.8.That NVEU supporters,concurrently with thatorganization's formation and the commencement of itscampaign for worker support,were knowingly permit-ted to complete arrangements for having some NVEUdesignation cards printed during working hours oncompany presses located within Respondent's repro-duction department.9.That Respondent'smanagement, while negotiationsforNVEU's first contract were in progress,providedNVEU'sofficers and directors,even those not holdingjob classificationswithinRespondent'srecognizedtechnical and clerical workers' group, regular pay for 206DECISIONSOF NATIONALLABOR RELATIONS BOARDworking time spent by them in collective-bargainingsessions.The matters listed, further, have been thoroughly litigated.With due regard for the record herein considered in totality,however, their present disposition hardly seems necessaryor warranted.With respect to some matters, for example, UAW'scontention that Respondent unlawfully paid certain NVEUnegotiators their regular rates of pay for time spent incollective-bargaining sessions during their normal workinghours, the legal premise for Complainant Union-Petition-er's complaintseemsdebatable.With respect to furthermatters,particularly someUAW testimonial proffersregarding the permissiveness purportedly displayed byRespondent's supervisory personnel when confronted withNVEU campaign activity on company time and property,the presence of company supervisors cognizant relative tothe particularNVEU campaign activity has not beenconvincingly shown.With respect to Foreman Green's purported carddistribution, significant testimonial conflicts are presented;their resolution would require both a detailed record reviewand difficult credibility resolutions, together with somededuction bottomed upon logical probability merely.To illustrate:UAW's several witnesses proffered bothcoherent and consistent recitals sufficient to warrant afactual determination that Foreman Green did, indeed,distribute NVEU designation cards within his department;that he suggested workers who had received such cardsshould study and sign them during free time; and that hefinally suggested such cards, when signed, should bedelivered to Superintendent Lange, Respondent's middlemanagementsupervisor with a positiontwo levelshigherthan the departmental foreman's. This trier of fact mightwell consider testimony believable that Green, really arank-and-fileworker holding down a foreman's posttemporarily, did distribute NVEU designation cards. Sincethe record shows, however, that NVEU's leadership hadfrom the outset publicized a cafeteria location where signeddesignation cards could be deposited during nonworkingtime,testimony that Foreman Green had neverthelesssuggested their delivery to some middle managementsupervisor, specifically, can hardly be considered credible.Such a suggestion would certainly strike most people assenseless,even bizarre; the persistent of UAW's witnessesin charging Green therewith, within my view, significantlyweakens their testimony. However, Respondent's counterwitnesses,with respect to significant portions of theirtestimony, likewise lacked credibility. Green, and severaldepartmental workers, did deny the card distribution. Theforeman's testimony, however, was vague with respect tovarious relevant dates; further, he revealed significantfailures of recollection. And Respondent's corroborativewitnesses,Frances Rush and Doug Main particularly, were,within my view, significantly impeached. Their testimonyweakened, rather than strengthened, Respondent's rebuttalpresentation.With matters in this posture, disposition of UAW'spresent contention regarding Foreman Green's purportedcarddistributionwould now require more detailedconsiderationand treatment herein than such subjectmatter warrants. No disposition with respect thereto will bemade.Regarding a further matter, Foreman Hill's conversationwithKenneth Clint regarding his questionable generalmachinist classification, some disposition consistent withUAW's contention might, conceivably, be consideredwarranted. The conversation in question, however, seem-inglydealtwith a rather unique situation; since mydetermination with respect thereto would add nothing ofsignificance herein, the factual and legal questions raisedthereby will not be resolved.There remain for disposition, two UAW contentions;these relate to Respondent's so-called "bribe" calculated todramatize the value of Respondent's various fringe benefitprograms and Respondent's prize lottery purportedlyconceived merely to stimulate a large December 18 vote.Within two recent Board cases, similar employer conductstanding alonehas been found insufficient to warrant arepresentation election's invalidation.Hollywood Plastics,Inc.,177NLRB No. 40;Buzza-Cardozo, A Division ofGisbsonGreetingCards, Inc.,177NLRB No. 38. Thepresent record, however, reveals Respondent's prize lotteryand monetary gifts as part of a sustained campaign which Ihave found reasonably calculated to interfere withemployee free choice.With matters in this posture, Iconsider the cited cases distinguishable, and conclude thatRespondent's prize lottery and monetary gift programs,within their relevant context, provide further justificationfor a Board order setting aside the challenged electionresults.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCERespondent's course of conduct described in section III,above, since it occurred in connection with Respondent'sbusinessoperations,described inGeneralCounsel'sComplaint and concededly described correctly therein,had, and continues to have, a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States; absent correction, such conduct wouldtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.VI.THE REMEDYSince I have found that Respondent did engage, andcontinues to engage, in certain unfair labor practices whichaffect commerce, I shall recommend that it be ordered tocease and desist therefrom, and to take certain affirmativeaction, including the posting of appropriate notices,designed to effectuate the policies of the Act, as amended.Specifically, I have found that Respondent recognizedNorthrop Ventura Employees Union and negotiated acontract with it while a real question concerning represent-ation existed with respect to the workers covered thereby.Further, I have found, in the alternative, that this contractwas first negotiated and given effect with respect to aparticular group of Respondent's workers constituting apurported bargaining unit not appropriate for collective-bargaining purposes. I shall recommend, therefore, thatRespondent be ordered to withdraw and withhold all NORTHROP CORPORATION207recognition from Northrop Ventura Employees Union, andto cease giving effect to the contract mentioned, or to anyrenewal,modification, supplement, or extension thereof,unlessand until the designated labor organization shallhave been certified by the Board as the exclusiverepresentative of Respondent's technical and office work-ers, following a Board-conducted election, within a unitdetermined to be appropriate for collective-bargainingpurposes. Nothing within these recommendations, howev-er, should be construed to require that Respondent vary orabandon any term or condition of employment providedpursuant to the contract mentioned, or currently enjoyedby the workers concerned.I have further found that Respondent's management, forthe dual purpose of countering UAW's campaign to windesignationas the collective-bargaining representative ofNewbury Park's production and maintenance workers, andconcurrently securingNVEU's entrenchment as theirbargaining representative, provided statutorily proscribedassistanceand support for the last designated organization,thereby interfering with, restraining, and coercing theworkers concerned, with respect to their exercise of rightsstatutorily guaranteed. It will be recommended, therefore,that the Board specifically require Respondent to cease anddesist therefrom.Within this Decision, it has been found that Respon-dent'smaintenance,implementation, and enforcement ofitsNovember 13/December 10, 1968, contract, negotiatedand signed with Northrop Ventura Employees Union, didnot cause discrimination with respect to hire or tenure ofemployment, or terms and conditions of employment, forRespondent's technical and office workers. It has, however,been found that Respondent's management, when itwithheld from Newbury Park's production and mainte-nance workers retroactive wage and fringe benefit adjust-ments equivalent - to those which had been grantedRespondent's technical and office workers did engage instatutorily proscribed discrimination. Before this case washeard, Respondent's policy decision with respect to suchwithholding was reversed, and Newbury Park's productionand maintenanceworkers did receive wage increases andfringe benefits adjustments, retroactive wherever applica-ble, comparable to those previously granted Respondent'stechnical and office workers. No make whole remedialorder, therefore,now seemsnecessary; Respondent shouldmerely be required to post appropriate notices declaringthat no such disparate treatment will be accorded theworkers concerned hereafter.In the light of the foregoing findings of fact, and upon theentire record in this case, I make the following:CONCLUSIONS OF LAW1.NorthropCorporation,VenturaDivision, is anemployer within the meaning of Section 2(2) of the Act,engaged in commerce and business activities which affectcommerce, within the meaning of Section 2(6) and (7) of theAct, as amended.2.International Union, United Automobile, Aerospaceand Agricultural Implement Workers of America, Nor-thropVentura Employees Union, and Organization ofNorthrop Employees, Ventura Division, Incorporated, arelabor organizations within the meaning of Section 2(5) oftheAct, as amended, which admit certain employees ofNorthrop Corporation, Ventura Division, to membership.3.Respondent herein, by recognizing Northrop Ventu-ra Employees Union as collective-bargaining representativefor a group of Newbury Park technical and office workers,and thereafter by signing and giving effect to a collective-bargaining contract with that organization, at a time whenONE, by virtue of its substantial claim to continuedrecognition, had raised a real question concerning repre-sentation with respect to the group of workers designated,has interfered with, restrained, and coerced these employ-eeswith respect to their exercise of rights statutorilyguaranteed, and has assisted and contributed support toNorthrop Ventura Employees Union herein. Thereby,Respondent has engaged, and continues to engage in unfairlabor practices affecting commerce, within the meaning ofSection 8(a)(1) and (2), and Section 2(6) and (7) of the Act,as amended.4.Respondent herein, by recognizing Northrop Ventu-ra Employees Union as collective-bargaining representativefor Newbury Park's technical and office workers, under thecircumstances herein found; by thereafter signing, main-taining, and giving effect to a collective-bargaining contractwith that organization; by making various written and oralannouncements reasonably calculated to reveal its prefer-ence for Northrop Ventura Employees Union overInternationUnion, United Automobile, Aerospace andAgricultural Implement Workers of America, in connectionwith their respective campaigns to win representation rightsfor Newbury Park's production and maintenance workers;by notifying such workers that, consequent upon NVEU'snegotiations with Respondent's management, they wouldbe granted a favorably modified Thanksgiving holidayschedule; by granting retroactive wage and fringe benefitadjustments toNewbury Park's technical and officeworkers, pursuant to contract, while concurrently notifyingtheir facility's production and maintenance workers thatcomparable increases and benefit adjustments could not begranted them because of UAW's representation campaign;by notifying the workers concerned that, even should theydesignateUAW their representative, Respondent wouldnotnegotiatewage and benefit changes with thatorganization other than those provided for in NVEU'scurrent contract; by distributing retroactive, paychecks totechnical and office workers, whom NVEU represented, Iday before the scheduled production and maintenanceworkers' representation election; and by declaring, there-after, that retroactive wage increases for production andmaintenance workers would be withheld pending a finalresolution of the representation question which UAW'spetition raised, has interfered with, restrained, and coercedNewbury Park's production and maintenance workers withrespect to their exercise of rights statutorily guaranteed, hascontributed assistance and support to Northrop VenturaEmployees Union in connection with its campaign to winrepresentation rights for such workers, and has discriminat-ed against such workers with regard to their terms andconditions of employment, to encourage their NVEUadherence and discourage their support for UAW's 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentation claims.Thereby,Respondent has engaged,and continues to engage,in unfair labor practices affectingcommerce,within the meaning of Section 8(a)(1), (2), and(3), and Section 2(6) and(7) of the Act,as amended.5.General Counsel has not provided reliable,probativeand substantial evidence sufficient to warrant a conclusionthat Respondent's management changed Walter Kniffen'sterms and conditions of work for reasons which wouldrender such changes violative of Section 8(a)(1) and (3) ofthe Act,as amended.RECOMMENDED ORDERUpon these findings of fact and conclusions of law, andupon the entire record in the case, it is recommended thatthe Board, pursuant to Section 10(c) of the National LaborRelationsAct,asamended, order that Respondent,Northrop Corporation, Ventura Division, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Assistingor contributing support toNorthropVentura Employees Union, or any other labor organiza-tion,by recognizing such labor organization as theexclusive representative of technical and office workerswithin its Newbury Park facility, for collective-bargainingpurposes, unless and until said labor organization has beencertified by the National Labor Relations Board as theexclusive representative of such workers within an appro-priate bargaining unit;(b) Giving effect to its November 13/December 10, 1968contract with Northrop Ventura Employees Union, or toany renewal,modification, supplement, or extensionthereof,unless and until said labor organization has beencertified by the National Labor Relations Board as theexclusive representative of the workers covered thereby;provided, however, that nothing herein shall be construedto require that Respondent withdraw, vary, or abandon anywage,hour, seniority, or other terms and condition ofemployment which may have been established or con-firmed through collective bargaining with the labororganization designated, or to prejudice the assertion byNewbury Park employees of any rights which they mayhave derived as a result of membership in or representationby the said labor organization;(c)Assistingorcontributing support toNorthropVentura Employees Union in connection with its campaignto win representation rights covering Respondent's New-bury Park productionandmaintenanceworkers,byrecognizing the designated labor organization as collective-bargaining representative for any Newbury Park employ-ees, except pursuant to the special procedures which theAct, as amended, provides; by signing, maintaining, orgiving effect to any collective-bargaining contract with thatorganization; by declaring its preference for NVEU overUAW or any other labor organization, within a context of2 In the event no exceptions are filed asprovided by Section 102 46 oftheRules and Regulationsof the NationalLabor Relations Board, thefindings, conclusions,recommendations,and Recommended Order hereinshall, asprovidedin Section102.48of the Rules and Regulations, beadopted by the Boardand become its findings,conclusions, and order, andall objectionsthereto shall be deemedwaived for all purposes In the eventthat the Board'sOrder is enforced by a judgment of a UnitedStates Courtof Appeals, the wordsin the notice reading"POSTED BY ORDER OFconduct further calculated to provide assistance andcontribute support to NVEU, comparable to the course ofconduct herein found statutorily proscribed; by givingNVEU credit for favorable changes in working conditionspromulgated for particular groups of concerned workerspursuant to management-determined decisions;by grant-ingwage or fringe benefit adjustments to workerspurportedly represented by NVEU, while concurrentlynotifyingworkers not so represented that comparableadjustments cannot be granted them because their choice ofa collective-bargaining representative remains unresolvedwithin a pending Board representation proceeding; bynotifying such workers that, should they designate a labororganization other than NVEU their collective-bargainingrepresentative,Respondentwouldnot negotiate wage orbenefit changes with that organization different from thosegrantedworkers pursuant to negotiations with NVEUherein; or by distributing paychecks incorporating wagerate changes for workers purportedly represented byNVEU before a representation election, while concurrentlywithholding comparablewage ratechanges from theworkers scheduled to participate in the election;(d) Interfering with, restraining, or coercing its employ-ees, in any like or relatedmanner,with respect to theirexercise of rights which Section 7 of the Act, as amended,guarantees.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act, as amended:(a)Withdraw and withhold all recognition from Nor-throp Ventura Employees Union as representative of any ofits employees for collective-bargaining purposes, unless anduntil that labor organization shall have been certified by theNational LaborRelations Board as the exclusive represent-ative of such employees within a unit determined to beappropriate for such collective bargaining;(b) Post at its plant facility in Newbury Park, California,copies of the notice attached to this Decision as anappendix.2 Copies ofthe noticeto be furnished by theRegional Director for Region 31, as the Board's agent, shallbe posted, immediately upon their receipt, after being dulysigned by Respondent's representative. When posted, theyshall remain posted for 60 consecutive days thereafter inconspicuous places,including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that these notices are notaltered, defaced, or covered by any other material;(c)File with the Regional Director of Region 31, as theBoard's agent, within 20 days from the date of service ofthis Trial Examiner'sDecision, a written statement settingforth the manner and form in which it has complied withthese recommendations.3IT IS FURTHER RECOMMENDED that the results of therepresentation election held December 18, 1968, in Case31-RC-854 be set aside, and that said case be severed andTHE NATIONAL LABOR RELATIONS BOARD"shall be changed toread"POSTED PURSUANT TO A JUDGMENT OF THE UNITEDSTATES COURT OF APPEALS ENFORCING AN ORDER OF THENATIONAL LABOR RELATIONS BOARD "3In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read- "Notifythe Regional Director, inwriting,within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith." NORTHROP CORPORATION209remanded to the Regional Director for Region 31 of theBoard,for such further proceedings as may be appropriate;including the holding of a new election at such time as hedeems the circumstances will permit the employees to freelyexpress their wishes with respect to a bargaining representa-tive.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing,during which all sides were affordedopportunities to present their evidence,ithasbeendetermined that this company violated the National LaborRelations Act. In order to remedy such conduct, we arebeing required to post this notice.WE WILL NOT assist,or contribute support to,Northrop Ventura Employees Union or any other labororganization by recognizing,negotiating or contractingwith such labor organization as the exclusive represent-ative of Newbury Park's technical and office workers,or any other employees,unless and until said labororganization has been certified by the National LaborRelations Board as the exclusive representative of suchemployees,comprising a group appropriate for collec-tive-bargaining purposes.WE WILL NOT give effect to our November13/December 10, 1968,contract with Northrop VenturaEmployees Union,or to any renewal,modification,supplement,or extension thereof,unless and until thesaid labor organization has been certified as theexclusive representative of the technical and officeworkers covered thereby.However,we are not requiredto withdraw,vary,or abandon any term or condition ofemployment which,may have been established orconfirmedwithin that contract,as the result ofcollective bargaining.The workers covered thereby willnot be prejudiced with respect to their assertion ofrights derived from the contract designated.WE WILL NOT assist or contribute support toNorthrop Ventura Employees Union, in connectionwith its campaign to win representation right coveringourNewbury Park production and maintenanceworkers,by engaging in the conduct described below:1.Recognizing or contracting with that organi-zation as collective-bargaining representative forany Newbury Park employees,unless and untilthat organization has been certified following theprocedure for such certification which the Nation-al Labor Relations Act provides.2.Declaring our preference for that organiza-tionover any other labor organization, whileengaging in further conduct calculated to provideNorthrop Ventura Employees Union with assist-ance or support which the National LaborRelations Act forbids.3.Giving that organization credit for anyfavorablemodification of working conditionspromulgated for particular groups of employeespursuant to management decisions.4.Granting wage or fringe benefits adjustmentstoworkerspurportedly represented by thatorganization,while concurrently telling workersnot so represented that comparable adjustmentscannot be granted them because a question ofrepresentationpendingwith respect to themremains unresolved.5.Declaring that, should our employees desig-nate a labor organization other than NorthropVentura Employees Union their collective-bar-gaining representative,we will not negotiate wageor fringe benefit changes with that organizationdifferent from those previously negotiated withNorthrop Ventura Employees Union.6.Distributingpaycheckswithwage ratechanges to workers purportedly represented byNorthrop Ventura Employees Union before anyrepresentation election, while withholding compa-rable wage rate changes from workers scheduledto participate in the election.WE WILL NOT interfere with,restrain,or coerce ouremployees, with respect to their exercise of rights whichtheNational Labor Relations Act guarantees, in anylike or related manner.WE WILL withdraw and withhold all recognition fromNorthrop Ventura Employees Union,as the collective-bargaining representative for Newbury Park technicaland office workers,or any other employees,unless anduntil that labor organization has been certified as such,by the National Labor Relations Board,forworkerscomprising a group appropriate for collective-bargain-ing purposes.NORTHROPCORPORATION,VENTURADIVISION(Employer)DatedBy(Representative)(Title)This is an official notice and must notbe defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withitsprovisions,may be directed to the Board'sOffice,Federal Building, Room 121000,11000 Wilshire Boulevard,Los Angeles,California 90024,Telephone824-7357.